Exhibit 10.1

Execution Copy

 

 

 

 

AGREEMENT AND PLAN OF MERGER

BY AND AMONG

EUREX FRANKFURT AG,

IVAN ACQUISITION CO.

AND

INTERNATIONAL SECURITIES EXCHANGE HOLDINGS, INC.

DATED AS OF APRIL 30, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

  

DEFINITIONS

   1

1.1

   Definitions    1

1.2

   Other Defined Terms    5

1.3

   Interpretation    6

ARTICLE II

  

THE MERGER

   7

2.1

   The Merger    7

2.2

   Closing; Effective Time    7

2.3

   Effects of the Merger    7

2.4

   Further Assurances    8

ARTICLE III

  

EFFECT ON CAPITAL STOCK; SURRENDER OF CERTIFICATES AND PAYMENT

   8

3.1

   Effect on Capital Stock    8

3.2

   Surrender of Stock Certificates and Payment    9

3.3

   Lost, Stolen or Destroyed Certificates    11

3.4

   Dissenting Shares    11

3.5

   Company Stock Options; Company Restricted Shares    11

3.6

   Withholding Rights    13

ARTICLE IV

  

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

   13

4.1

   Organization and Good Standing    14

4.2

   Capitalization    14

4.3

   Authority and Enforceability    16

4.4

   No Conflict; Authorizations    17

4.5

   SEC Filings; Financial Statements    18

4.6

   No Undisclosed Liabilities    19

4.7

   Taxes    19

4.8

   Compliance with Law    21

4.9

   Authorizations    21

4.10

   Real Property    22

4.11

   Intellectual Property.    22

4.12

   Absence of Certain Changes or Events    24

4.13

   Contracts    24

4.14

   Litigation    26

4.15

   Employee Benefits and Labor Matters    26

4.16

   Environmental.    28

4.17

   Certain Business Relationships with Affiliates    29

4.18

   Insurance    29

4.19

   Books and Records    29

4.20

   Opinion of Financial Advisor    29

4.21

   Brokers or Finders    30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

4.22

   Registration as an Exchange    30

4.23

   Takeover Statutes; No Restrictions on the Merger    30

4.24

   Completeness of Disclosure    30

4.25

   No Other Representations or Warranties    30

ARTICLE V

  

REPRESENTATIONS AND WARRANTIES OF THE PARENT AND MERGER SUB

   31

5.1

   Organization and Good Standing    31

5.2

   Authority and Enforceability    31

5.3

   No Conflicts; Authorizations    31

5.4

   Availability of Funds    32

5.5

   Brokers or Finders    32

5.6

   Ownership of Company Common Stock    32

5.7

   Information Supplied    32

5.8

   Ownership and Operations of Merger Sub    32

5.9

   Legal Proceedings    32

ARTICLE VI

  

COVENANTS OF THE COMPANY

   33

6.1

   Conduct of Business    33

6.2

   Access to Information    35

6.3

   Resignations    35

6.4

   Consents    35

6.5

   Notification of Certain Matters    35

6.6

   No Solicitation by the Company.    36

6.7

   Company Stockholders’ Meeting    40

6.8

   Proxy Statement    40

6.9

   FIRPTA Certificate    41

ARTICLE VII

  

COVENANTS OF THE PARENT

   41

7.1

   Benefit Plans    41

7.2

   Indemnification    43

7.3

   Proxy Statement Cooperation    45

ARTICLE VIII

  

COVENANTS OF THE COMPANY AND THE PARENT

   45

8.1

   Regulatory Approvals    45

8.2

   Public Announcements    47

8.3

   Delisting and Deregistration    47

8.4

   Further Assurances    47

ARTICLE IX

  

CONDITIONS TO MERGER

   48

9.1

   Conditions to Each Party’s Obligation to Effect the Merger    48

9.2

   Conditions to Obligations of the Parent and the Merger Sub to Effect the
Merger    48

9.3

   Conditions to Obligation of the Company to Effect the Merger    49

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

9.4

   Frustration of Closing Conditions    50

ARTICLE X

  

TERMINATION

   50

10.1

   Termination.    50

10.2

   Effect of Termination    51

10.3

   Remedies    51

10.4

   Termination Fee.    52

ARTICLE XI

  

MISCELLANEOUS

   53

11.1

   Notices    53

11.2

   Survival    54

11.3

   Amendments and Waivers    54

11.4

   Fees and Expenses    55

11.5

   Successors and Assigns    55

11.6

   Governing Law    55

11.7

   Consent to Jurisdiction    55

11.8

   Counterparts    56

11.9

   Third Party Beneficiaries    56

11.10

   Entire Agreement    56

11.11

   Captions    56

11.12

   Severability    56

11.13

   Specific Performance    56

 

iii



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

This AGREEMENT AND PLAN OF MERGER, dated as of April 30, 2007 (this
“Agreement”), is by and among Eurex Frankfurt AG, an Aktiengesellschaft
organized under the laws of the Federal Republic of Germany (the “Parent”), Ivan
Acquisition Co., a Delaware corporation and a wholly owned indirect subsidiary
of the Parent (the “Merger Sub”), and International Securities Exchange
Holdings, Inc., a Delaware corporation (the “Company”).

WHEREAS, the Board of Directors of the Company (the “Company Board”), the
Executive Board and the Supervisory Board of the Parent (together, the “Parent
Boards”) and the Board of Directors of the Merger Sub deem it advisable and in
the best interests of their respective stockholders to consummate the business
combination provided for herein;

WHEREAS, Deutsche Börse AG has agreed, in connection with this Agreement and the
Merger, to guarantee the obligations of Parent arising out of this Agreement;

WHEREAS, in furtherance thereof, the Board of Directors of the Merger Sub, the
Company Board and the Parent Boards have approved this Agreement and the Merger
(as defined below), upon the terms and subject to the conditions set forth in
this Agreement; and

WHEREAS, the Company Board has determined to recommend to the stockholders of
the Company the adoption of this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations and warranties, covenants and agreements contained herein, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. When used in this Agreement, the following terms shall have the
meanings assigned to them in this Section 1.1, or in the applicable Section of
this Agreement to which reference is made in Section 1.2.

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such specified Person.

“Authorization” means any authorization, approval, consent, certificate,
license, permit or franchise of or from any Governmental Entity or pursuant to
any Law.



--------------------------------------------------------------------------------

“Business Day” means a day other than a Saturday, Sunday or other day on which
banks located in New York City or Frankfurt are authorized or required by Law to
close.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. Section 9601 et seq.

“Charter Documents” means, with respect to any entity, the certificate of
incorporation, the articles of incorporation, by-laws, articles of organization,
limited liability company agreement, partnership agreement, formation agreement,
joint venture agreement or other similar organizational documents of such entity
(in each case, as amended).

“Company Material Adverse Effect” means any state of facts, development, event,
circumstance, condition, occurrence or effect that, individually or taken
collectively with all other states of facts, developments, events,
circumstances, conditions, occurrences or effects that have occurred prior to
the date of determination of the occurrence of the Company Material Adverse
Effect, (a) is materially adverse to the financial condition, business
operations or results of operations of the Company and its Subsidiaries taken as
a whole, (b) materially impairs the ability of the Company to perform its
material obligations hereunder or (c) materially delays the consummation of the
Merger; provided, however, that none of the following shall be deemed to
constitute, or be taken into account in determining whether there has been or
will be, a Company Material Adverse Effect: (i) changes in general U.S. economic
conditions, in the economic conditions in any of the regions in which the
Company and its Subsidiaries conduct their principal operations or in the
securities or the capital markets that do not materially disproportionately
affect in any material respect the Company and its Subsidiaries, taken as a
whole; (ii) changes in legal or regulatory requirements or changes in generally
accepted accounting principles that, in each case, generally affect the industry
in which the Company and its Subsidiaries conduct business; provided, that such
changes do not materially disproportionately affect the Company and its
Subsidiaries, taken as a whole; (iii) the execution or announcement of this
Agreement and the transactions contemplated by this Agreement; (iv) the
initiation of any litigation by any stockholder of the Company relating to this
Agreement or the Merger; and (v) any decline in the market price, or change in
trading volume, of the capital stock of the Company or any failure of the
Company to meet publicly announced revenue or earnings projections, provided
that the underlying cause of any such decline, change or failure may otherwise
be taken into consideration in determining whether a Company Material Adverse
Effect has occurred.

“Company Stock Option” means an option to purchase shares of Common Stock under
the Company Stock Plans.

“Company Stock Plans” means, collectively, the 2002 Stock Option Plan and the
Omnibus Stock Plan.

“Company Stock Purchase Plan” means the Stock Purchase Plan.

 

2



--------------------------------------------------------------------------------

“Contract” means any agreement, contract, license, lease, commitment,
arrangement or understanding, whether written or oral, including any sales order
and purchase order.

“Environmental Laws” means any and all applicable Laws and Authorizations
issued, promulgated or entered into by any Governmental Entity relating to all
air, surface water, groundwater, land, including land surface or subsurface,
including all fish, wildlife, biota and all other natural resources, worker
health and safety, preservation or reclamation of natural resources, or to the
management, handling, use, generation, treatment, storage, transportation,
disposal, manufacture, distribution, formulation, packaging, labeling, Release
or threatened Release of or exposure to Hazardous Substances, whether now
existing or subsequently amended or enacted, including but not limited to:
CERCLA; the Federal Water Pollution Control Act, 33 U.S.C. Section 1251 et seq.;
the Clean Air Act, 42 U.S.C. Section 7401 et seq.; the Toxic Substances Control
Act, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act, 29
U.S.C. Section 651 et seq.; the Emergency Planning and Community Right-to-Know
Act of 1986, 42 U.S.C. Section 11001 et seq.; the Safe Drinking Water Act, 42
U.S.C. Section 300(f) et seq.; the Hazardous Materials Transportation Act, 49
U.S.C. Section 1801 et seq.; the Federal Insecticide, Fungicide and Rodenticide
Act 7 U.S.C. Section 136 et seq.; Recourse Conservation and Recovery Act
of 1976, 42 U.S.C. Section 6901 et seq.; the Toxic Substances Control Act, 15
U.S.C. Section 2601 et seq.; the Oil Pollution Act of 1990, 33 U.S.C.
Section 2701 et seq.; and any similar or implementing state or local Law, and
any non-U.S. Laws of similar import, and all amendments or regulations
promulgated thereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any entity that is a member of a “controlled group of
corporations” with, under “common control” with or a member of an “affiliated
services group” with, the Company or any of its Subsidiaries, as defined in
Section 414(b), (c), (m) or (o) of the Code.

“Governmental Entity” means any entity or body exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to United States federal, state, local, or municipal government, foreign,
international, multinational or other government, including any department,
commission, board, agency, bureau, subdivision, instrumentality, official or
other regulatory, administrative or judicial authority thereof, and any United
States or foreign non-governmental commission, board, agency or body that is
charged with the supervision or regulation of brokers, dealers, securities
underwriting or trading, securities exchanges, commodities exchanges, electronic
communication networks, investment companies or investment advisors.

“Hazardous Substances” means all explosive or regulated radioactive materials or
substances, hazardous or toxic materials, wastes or chemicals, petroleum and
petroleum products (including crude oil or any fraction thereof), asbestos or
asbestos

 

3



--------------------------------------------------------------------------------

containing materials, and all other materials, chemicals or substances that are
regulated by, form the basis of liability or are defined as hazardous, extremely
hazardous, toxic or words of similar import, under any Environmental Law,
including materials listed in 49 C.F.R. Section 172.101 and materials defined as
hazardous pursuant to Section 101(14) of CERCLA.

“Indebtedness” means any of the following: (a) any indebtedness for borrowed
money; (b) any obligations evidenced by bonds, debentures, notes or other
similar instruments; (c) any obligations to pay the deferred purchase price of
property or services, except trade accounts payable and other current
Liabilities arising in the ordinary course of business; (d) any obligations as
lessee under capitalized leases; (e) any indebtedness created or arising under
any conditional sale or other title retention agreement with respect to acquired
property; (f) any obligations, contingent or otherwise, under acceptance credit,
letters of credit or similar facilities; and (g) any guaranty of any of the
foregoing.

“Knowledge” of the Company or any similar phrase means, with respect to any fact
or matter, the actual knowledge of the directors and officers of the Company.

“Law” means any statute, law (including common law), constitution, treaty,
ordinance, code, order, decree, judgment, rule, regulation and any other binding
requirement or determination of any Governmental Entity.

“Order” means any award, injunction, judgment, decree, order, ruling, subpoena
or verdict or other decision entered, issued or rendered by any Governmental
Entity.

“Permitted Liens” means (i) liens for Taxes not yet due and payable with respect
to which the Company maintains adequate reserves, (ii) workers’, carriers’ and
mechanics’ or other like liens incurred in the ordinary course of business with
respect to which payment is not due and that do not impair the conduct of the
Company’s or any of its Subsidiaries’ business in any material respect or the
use of the affected property, (iii) Liens arising under lease financing
arrangements existing as of the Company Balance Sheet Date and (iv) liens that
are immaterial in character, amount, and extent and that do not materially
detract from the value or interfere with the present or proposed use of the
properties they affect.

“Person” means an individual, a corporation, a general or limited partnership, a
limited liability company, a trust, an unincorporated association, a
Governmental Entity or any agency, instrumentality or political subdivision of a
Governmental Entity, or any other entity or body.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, or disposing of Hazardous
Substances into the environment.

“Subsidiary” or “Subsidiaries” means, with respect to any party, any Person, of
which (a) such party or any Subsidiary of such party is a general partner
(excluding partnerships, the general partnership interests of which held by such
party or any

 

4



--------------------------------------------------------------------------------

Subsidiary of such party do not have a majority of the voting interest in such
partnership) or (b) at least a majority of the securities or other interests
having by their terms ordinary voting power to elect a majority of the Board of
Directors or others performing similar functions with respect to such Person is
directly or indirectly owned or controlled by such party or by any one or more
of its Subsidiaries.

“Tax” or “Taxes” means any and all federal, state, local, or foreign net or
gross income, gross receipts, net proceeds, sales, use, ad valorem, value added,
franchise, bank shares, withholding, payroll, employment, excise, property,
deed, stamp, alternative or add-on minimum, environmental, profits, windfall
profits, transaction, license, lease, service, service use, occupation,
severance, energy, unemployment, social security, workers’ compensation,
capital, premium, and other taxes, assessments, customs, duties, fees, levies,
or other governmental charges of any nature whatever, whether disputed or not,
together with any interest, penalties, additions to tax, or additional amounts
with respect thereto.

“Taxing Authority” means any Governmental Entity having jurisdiction with
respect to any Tax.

“Tax Returns” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“$” means United States dollars.

1.2 Other Defined Terms. The following terms have the meanings assigned to such
terms in the Sections of the Agreement set forth below opposite such term:

 

Accelerated Option

   7.1(b)

Acquisition Transaction

   6.6(a)

Action

   4.14

Agreement

   Preface

Certificate of Merger

   2.2

Certificates

   3.2(b))

Change of Recommendation

   6.6(c)

Closing

   2.2

Closing Date

   2.2

Code

   3.6

Common Stock

   3.1(a)

Company

   Preface

Company Acquisition Agreement

   6.6(d)

Company Awards

   3.5(b)

Company Balance Sheet

   4.5(b)

Company Balance Sheet Date

   4.5(b)

Company Board

   Recitals

Company Disclosure Schedule

   ARTICLE IV

Company Financial Statements

   4.5(b)

Company Intellectual Property

   4.11(a)

Company IP Licenses

   4.11(b)

Company Owned Intellectual Property

   4.11(b)

Company Pension Plan

   4.15(a)

Company Plans

   4.15(a)

Company Profit Sharing Plan

   7.1(b)

Company Registered IP

   4.11(d)

Company RSUs

   3.5(b)

Company SEC Reports

   4.5(a)

Company Software

   4.11(g)

Company Stockholder

   3.1

Company Stockholder Approval

   4.3(a)

Company Stockholders’ Meeting

   6.7

Confidentiality Agreement

   6.2

Consents

   4.4(a)

Copyrights

   4.11(a)

DGCL

   2.1

Dissenting Shares

   3.4(a)

DOJ

   8.1(a)

Effective Time

   2.2

Exchange Act

   4.4(b)

Excluded Shares

   3.1(b)

FIRPTA Certificate

   6.9

FTC

   8.1(a)

GAAP

   4.5(b)

 

5



--------------------------------------------------------------------------------

Grandfathered Option

   7.1(b)

HSR Act

   4.4(b)

Indemnified Parties

   7.2(a)

Intellectual Property

   4.11(a)

IP Licenses

   4.11(a)

IRS

   4.15(a)

Lease

   4.10

Leased Real Property

   4.10

Liabilities

   4.6

Liens

   4.2(c)

Material Contracts

   4.13(b)

Merger

   2.1

Merger Consideration

   3.1(a)

Merger Sub

   Preface

Notice Period

   6.6(c)(ii)

Owned Real Property

   4.10

Parent

   Preface

Parent Boards

   Recitals

Patents

   4.11(a)

Paying Agent

   3.2(a)

Payment Fund

   3.2(a)

Policies

   4.18

Preferred Stock

   4.2(a)

Proxy Statement

   6.8(a)

Public Software

   4.11(g)

Qualified Acquisition Transaction

   10.4(b)

Qualified Third Party Proposal

   10.4(b)

Representatives

   6.2

SEC

   4.4(b)

SEC Approval

   8.1(e)

Securities Act

   4.5(a)

Share

   3.1(a)

Software

   4.11(a)

Superior Proposal

   6.6(b)

Surviving Corporation

   2.1

Termination Fee

   10.4(a)

Third Party Proposal

   6.6(a)

Trademarks

   4.11(a)

Trade Secrets

   4.11(a)

Transitioned Employees

   7.1

Uncertificated Shares

   3.2(b)

2007 Option

   7.1(b)

1.3 Interpretation.

(a) The meaning assigned to each term defined herein shall be equally applicable
to both the singular and the plural forms of such term and vice versa, and words
denoting either gender shall include both genders as the context requires. Where
a word or phrase is defined herein, each of its other grammatical forms shall
have a corresponding meaning.

(b) The terms “hereof”, “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement.

(c) When a reference is made in this Agreement to an Article, Section,
paragraph, Exhibit or Schedule, such reference is to an Article of, Section of,
paragraph of, Exhibit to or Schedule to this Agreement unless otherwise
specified.

(d) The word “include”, “includes”, and “including” when used in this Agreement
shall be deemed to be followed by the words “without limitation”, unless
otherwise specified.

(e) A reference to any party to this Agreement or any other agreement or
document shall include such party’s predecessors, successors and permitted
assigns.

(f) Reference to any Law means such Law as amended, modified, codified, replaced
or reenacted, and all rules and regulations promulgated thereunder.

(g) The parties have participated jointly in the negotiation and drafting of
this Agreement. Any rule of construction or interpretation otherwise requiring
this Agreement to be construed or interpreted against any party by virtue of the
authorship of this Agreement shall not apply to the construction and
interpretation hereof.

 

6



--------------------------------------------------------------------------------

(h) All accounting terms used and not defined herein shall have the respective
meanings given to them under GAAP.

ARTICLE II

THE MERGER

2.1 The Merger. Subject to the terms and conditions of this Agreement and the
Certificate of Merger in such form as is required by the relevant provisions of
the Delaware General Corporation Law (the “DGCL”), at the Effective Time, the
Merger Sub shall be merged with and into the Company and the separate corporate
existence of the Merger Sub shall thereupon cease (the “Merger”). As a result of
the Merger, the outstanding shares of capital stock of the Company and the
Merger Sub shall be converted or cancelled in the manner provided in Article III
of this Agreement, the separate corporate existence of the Merger Sub shall
cease and the Company shall be the surviving corporation following the Merger.
The Company as the surviving corporation following the Merger is sometimes
referred to herein as the “Surviving Corporation.”

2.2 Closing; Effective Time. The closing of the Merger (the “Closing”) shall
take place at the offices of Morgan, Lewis & Bockius LLP, 101 Park Avenue, New
York, New York 10178, at 10:00 a.m. eastern time on a date to be specified by
the parties, which shall be no later than two Business Days after satisfaction
(or waiver as provided herein) of the conditions set forth in Article IX (other
than those conditions that by their nature will be satisfied at the Closing),
unless another time, date or place is agreed to in writing by the parties. The
date upon which the Closing occurs is herein referred to as the “Closing Date.”
Simultaneously with, or as soon as practicable following, the Closing, but in
any event on the Closing Date, the Company as the surviving corporation shall
file a Certificate of Merger (the “Certificate of Merger”) with the Secretary of
State of the State of Delaware as provided in Section 251(c) of the DGCL. The
Merger shall become effective at such time as the Certificate of Merger is so
filed or at such later time as is set forth in the Certificate of Merger, if
different, which time is herein referred to as the “Effective Time.”

2.3 Effects of the Merger.

(a) At and after the Effective Time, the Merger shall have the effects set forth
in this Agreement and the applicable provisions of the DGCL.

(b) At the Effective Time, the Certificate of Incorporation of the Company shall
be amended and restated with such terms as shall be agreed to by the Parent and
the SEC in accordance with Section 8.1(e) and, as so amended and restated, shall
be the Certificate of Incorporation of the Surviving Corporation until amended
thereafter in accordance with applicable Law.

 

7



--------------------------------------------------------------------------------

(c) At the Effective Time, the Bylaws of the Merger Sub shall be the Bylaws of
the Surviving Corporation (except that all references to the Merger Sub in the
Bylaws of the Surviving Corporation shall be changed to refer to the Company),
until amended thereafter in accordance with applicable Law.

(d) At the Effective Time, the directors and officers of the Merger Sub
immediately prior to the Effective Time shall be the directors and officers of
the Surviving Corporation, each to hold office until his or her death, permanent
disability, resignation or removal or until his or her successor is duly elected
and qualified, all in accordance with the Certificate of Incorporation and
Bylaws of the Surviving Corporation and applicable Law.

2.4 Further Assurances. If, at any time after the Effective Time, the Surviving
Corporation shall consider or be advised that any deeds, bills of sale,
assignments or assurances or any other acts or things are necessary, desirable
or proper (a) to vest, perfect or confirm, of record or otherwise, in the
Surviving Corporation its right, title and interest in, to or under any of the
rights, privileges, powers, franchises, properties or assets of either of the
Merger Sub or the Company, or (b) otherwise to carry out the purposes of this
Agreement, the Surviving Corporation and its proper officers and directors or
their designees shall be authorized to execute and deliver, in the name and on
behalf of either the Company or the Merger Sub, as the case may be, all such
deeds, bills of sale, assignments and assurances and to do, in the name and on
behalf of either the Company or the Merger Sub, as the case may be, all such
other acts and things as may be necessary, desirable or proper to vest, perfect
or confirm the Surviving Corporation’s right, title and interest in, to and
under any of the rights, privileges, powers, franchises, properties or assets of
such Person and otherwise to carry out the purposes of this Agreement.

ARTICLE III

EFFECT ON CAPITAL STOCK;

SURRENDER OF CERTIFICATES AND PAYMENT

3.1 Effect on Capital Stock. At the Effective Time, by virtue of the Merger and
without any action on the part of the Parent, the Merger Sub, the Company or any
stockholder of the Company (each such stockholder, a “Company Stockholder”):

(a) Each share of common stock of the Company, par value $.01 per share (the
“Common Stock” and each such share of Common Stock, a “Share”, and collectively,
the “Shares”), issued and outstanding immediately prior to the Effective Time
(other than the Excluded Shares and Dissenting Shares) shall be converted into
the right to receive and become exchangeable for sixty-seven dollars and fifty
cents ($67.50) in cash, without interest thereon (the “Merger Consideration”),
as provided in Section 3.2 hereof.

 

8



--------------------------------------------------------------------------------

(b) Each Share issued and outstanding and owned by the Parent, the Merger Sub or
any other wholly-owned Subsidiary of the Parent and each Share owned by the
Company or any wholly-owned subsidiary of the Company, in each case not held on
behalf of third parties (collectively, the “Excluded Shares”), immediately prior
to the Effective Time shall be cancelled and shall cease to exist, and no cash,
securities or other consideration shall be payable in respect thereof.

(c) Each share of common stock of the Merger Sub, par value $.01 per share,
issued and outstanding immediately prior to the Effective Time shall be
converted into and become one fully paid and nonassessable share of common stock
of the Surviving Corporation.

(d) If between the date of this Agreement and the Effective Time, the
outstanding Shares shall have been changed into a different number of shares or
a different class, by reason of any stock dividend, subdivision,
reclassification, recapitalization, split, combination or exchange of shares or
any similar event, the Merger Consideration and any other amounts payable
pursuant to this Agreement shall be correspondingly adjusted to the extent
appropriate to reflect such stock dividend, subdivision, reclassification,
recapitalization, split, combination or exchange of shares or similar event.

3.2 Surrender of Stock Certificates and Payment.

(a) Promptly following the Effective Time, the Parent shall enter into an
agreement with a bank or trust company of recognized standing that may be
designated by the Parent and is reasonably satisfactory to the Company (the
“Paying Agent”). Immediately following the Effective Time, the Parent shall
deposit, or shall cause to be deposited, with the Paying Agent, for the benefit
of the Company Stockholders (other than with respect to the Excluded Shares and
the Dissenting Shares), the amount of cash payable pursuant to Section 3.1 as of
the Effective Time in respect of the Shares (other than the Excluded Shares and
the Dissenting Shares) (such cash, together with any dividends or distributions
with respect thereto, being hereinafter referred to as the “Payment Fund”). The
Paying Agent shall make the cash payments provided for in the preceding sentence
out of the Payment Fund. The Payment Fund shall not be used for any other
purpose.

(b) As promptly as reasonably practicable after the Effective Time, the Parent
shall cause the Paying Agent to mail to each holder of record of Shares a letter
of transmittal and instructions (which shall be in a form satisfactory to the
Parent and shall specify that delivery shall be effected, and risk of loss and
title to Shares shall pass, only upon proper delivery of the certificates
representing Shares (the “Certificates”) or transfer of uncertificated Shares
(the “Uncertificated Shares”) to the Paying Agent) for use in exchanging the
Shares and the Uncertificated Shares for the Merger Consideration payable in
respect of such Shares and Uncertificated Shares. Upon (i) surrender to the
Paying Agent of a Certificate for cancellation, together with such letter of
transmittal, duly executed and completed in accordance with the instructions
thereto, and such other documents as may be reasonably required pursuant to such
instructions, or (ii) receipt of

 

9



--------------------------------------------------------------------------------

an “agent’s message” by the Paying Agent (or any other evidence that the Paying
Agent may reasonably request ) in the case of a book-entry transfer of
Uncertificated Shares, the holder of such Shares or Uncertificated Shares shall
be entitled to receive in exchange therefor cash in an amount (subject to any
applicable withholding taxes) equal to the product of (A)(x) the number of
Shares represented by a Certificate or (y) the number of Uncertificated Shares
and (B) the Merger Consideration, and the Certificate or the Uncertificated
Shares so surrendered shall forthwith be cancelled.

(c) If any portion of the Merger Consideration is to be paid to a Person other
than the holder of record of such Shares, it shall be a condition to such
payment that (i) such Certificate shall be properly endorsed or shall otherwise
be in proper form for transfer or, in the case of Uncertificated Shares, such
Uncertificated Share shall be properly transferred and (ii) the Person
requesting such payment shall pay to the Paying Agent any and all Taxes required
as a result of the payment to a Person other than the registered holder of the
Certificate or the Uncertificated Shares or establish by evidence satisfactory
to the Paying Agent that any such Taxes have been paid or are not payable. Until
surrendered or transferred as contemplated by this Section 3.2, each Certificate
and Uncertificated Share (other than Certificates or Uncertificated Shares
representing the Excluded Shares and Dissenting Shares) shall represent at all
times after the Effective Time solely the right to receive, upon such surrender
or transfer, in accordance with the terms hereof, the Merger Consideration in
respect of the Shares represented thereby.

(d) All cash paid upon surrender of the Certificates or the transfer of the
Uncertificated Shares in accordance with the terms of this Article III shall be
deemed to have been paid in full satisfaction of all rights pertaining to the
Shares theretofore represented by such Certificates or the Uncertificated
Shares. From and after the Effective Time, the Company Stockholders shall cease
to have any rights with respect to Shares outstanding immediately prior to the
Effective Time, except as otherwise provided in this Agreement or by Law. On or
after the Effective Time, any Certificates or Uncertificated Shares presented to
the Paying Agent or the Parent for any reason shall be cancelled and exchanged
for the Merger Consideration provided for, and in accordance with the procedures
set forth in, this Article III.

(e) Any portion of the Payment Fund that remains undistributed to the Company
Stockholders for a period of six months after the Effective Time shall be
redelivered to the Parent, and any Company Stockholders who have not theretofore
complied with this Article III shall thereafter look only to the Parent for the
cash to which they are entitled pursuant to Section 3.1. Any portion of the
Payment Fund remaining unclaimed by the Company Stockholders as of a date that
is immediately prior to such time as such amounts would otherwise escheat to or
become property of any Governmental Entity shall, to the extent permitted by
applicable Law, become the property of the Parent free and clear of any claims
or interest of any Person previously entitled thereto. To the fullest extent
permitted by Law, neither the Parent nor the Surviving Corporation shall be
liable to any Company Stockholder or other Person for cash delivered to a public
official pursuant to any applicable abandoned property, escheat or similar Law.

 

10



--------------------------------------------------------------------------------

3.3 Lost, Stolen or Destroyed Certificates. If any Certificate shall have been
lost, stolen or destroyed, upon the making of an affidavit of that fact by the
Person claiming such Certificate to be lost, stolen or destroyed, and, if
required by the Surviving Corporation or the Paying Agent, the posting by such
Person of a bond, in such reasonable amount as the Surviving Corporation or
Paying Agent may direct, as indemnity against any claim that may be made against
it with respect to such Certificate and the payment of any fee charged by the
Paying Agent for such service, the Paying Agent will issue in exchange for such
lost, stolen or destroyed Certificate the amount of cash to which the holder
thereof is entitled pursuant to Section 3.1 (subject to any applicable
withholding Taxes).

3.4 Dissenting Shares.

(a) Notwithstanding any provision of this Agreement to the contrary, Shares that
are outstanding immediately prior to the Effective Time and that are held by
Company Stockholders who have demanded and perfected appraisal rights for such
Shares in accordance with the DGCL (collectively, the “Dissenting Shares”) shall
not be converted into or represent the right to receive the Merger
Consideration. Such Company Stockholders shall be entitled to receive payment of
the appraised value of such Shares held by them in accordance with the DGCL,
unless and until such Company Stockholders fail to perfect or effectively
withdraw or otherwise lose their appraisal rights under the DGCL. All Shares
held by Company Stockholders who shall have failed to perfect or who shall have
effectively withdrawn or lost their right to appraisal of such Shares under the
DGCL shall thereupon be deemed to have been converted into and to have become
exchangeable for, as of the Effective Time, the right to receive the Merger
Consideration in cash, without any interest thereon, to which such holder is
entitled pursuant to Section 3.1 (subject to any applicable withholding Taxes),
upon the surrender or transfer, in the manner provided in Section 3.2, of the
corresponding Certificate or Uncertificated Share.

(b) The Company shall give the Parent (i) prompt notice of any demands for
appraisal received by the Company, withdrawals of such demands, and any other
related instruments served pursuant to the DGCL and received by the Company and
(ii) the opportunity to direct all negotiations and proceedings with respect to
demands for appraisal under the DGCL. The Company shall not, except with the
prior written consent of the Parent, make any payment with respect to any
demands for appraisal or offer to settle or settle any such demands.

3.5 Company Stock Options; Company Restricted Shares.

(a) The Company shall take such action as shall be required so that
(i) immediately prior to the Effective Time, each outstanding Company Stock
Option shall become immediately vested and exercisable in full, (ii) with
respect to each such Company Stock Option that remains outstanding and
unexercised as of the Effective Time, each such Company Stock Option shall be
cancelled as of the Effective Time in exchange for the right of the holder
thereof to receive from the Parent or Surviving Corporation, in accordance with
this Section 3.5, a lump sum cash payment (without interest) in the amount of
the consideration described below, if any, with respect to each

 

11



--------------------------------------------------------------------------------

such Company Stock Option and shall no longer represent, or represent the right
to purchase, Common Stock or any other equity securities of the Company, the
Merger Sub, the Parent, the Surviving Corporation or any other Person or to
purchase any other securities or assets, and (iii) as of the Effective Time, the
Company Stock Plans shall be terminated. At the Effective Time, except as
otherwise set forth on the Company Disclosure Schedule, each Company Stock
Option issued by the Company that is outstanding and remains unexercised at that
time will be cancelled and converted into the right to receive an amount in cash
equal to (A) the amount, if any, by which the Merger Consideration exceeds the
per share exercise price of such Company Stock Option, multiplied by (B) the
number of shares of Common Stock issuable upon exercise of such Company Stock
Option in full (to the extent it has not already been exercised) (with the
aggregate amount of such payment rounded to the nearest cent). After the
Effective Time, any such cancelled Company Stock Option shall no longer be
exercisable by the former holder thereof, but shall only entitle such holder to
the payment described in the preceding sentence. As of the Effective Time, any
Company Stock Option with an exercise price equal to or greater than the Merger
Consideration shall be cancelled without consideration and be of no further
force and effect. The Parent and the Surviving Corporation shall use their
reasonable best efforts to provide the lump sum cash payments required pursuant
to this Section 3.5(a) within five Business Days following the Effective Time.

(b) At the Effective Time, each right of any kind, contingent or accrued, vested
or unvested, to acquire or receive Shares or benefits measured by the value of
Shares, and each vested or unvested award of any kind consisting of Shares that
may be held, awarded, outstanding, payable or reserved for issuance under the
Company Stock Plans, including restricted stock units under the Company Stock
Plans (“Company RSUs”), other than Company Stock Options (the “Company Awards”),
shall be cancelled and shall only entitle the holder thereof to receive from the
Parent or the Surviving Corporation, as soon as reasonably practicable after the
Effective Time, a lump sum amount in cash (without interest) equal to (x) the
number of Shares subject to such Company Award immediately prior to the
Effective Time, multiplied by (y) the Merger Consideration (or, if the Company
Award provides for payments to the extent the value of the Shares exceed a
specified reference price, the amount, if any, by which the value of the Merger
Consideration exceeds such reference price). The Parent and the Surviving
Corporation shall use their reasonable best efforts to provide the lump sum cash
payments required pursuant to this Section 3.5(b) within five Business Days
following the Effective Time.

(c) The Company will take all necessary actions to provide that, (i) the Company
Stock Purchase Plan shall be suspended and no new offering periods will be
commenced subsequent to the date hereof and that no contributions will be
accepted by the Company Stock Purchase Plan on or after the date hereof, except
payroll deductions withheld with respect to the April 30, 2007 payroll date,
(ii) with respect to persons participating in the Company Stock Purchase Plan on
the date hereof (and who have not withdrawn from or otherwise ceased
participation in the Company Stock Purchase Plan prior to such date),
accumulated contributions as of the date hereof (including payroll deductions
withheld with respect to the April 30, 2007 payroll date) will be applied on

 

12



--------------------------------------------------------------------------------

such date to the purchase of Common Stock in accordance with the Company Stock
Purchase Plan’s terms, (iii) following the purchase of Common Stock contemplated
by Section 3.5(c)(ii), any remaining balances in the accounts of the
participants in the Company Stock Purchase Plan are returned in accordance with
the terms of the Company Stock Purchase Plan, and (iv) there are no outstanding
rights of participants under the Company Stock Purchase Plan following the
termination thereof at the Effective Time. Common Stock acquired pursuant to
this Section 3.5(c) shall be subject to all provisions hereof applicable to
Common Stock, including, without limitation, Sections 3.1 and 3.2 hereof. Upon
or prior to the Effective Time, the Company shall take all action necessary to
provide that the Company Stock Purchase Plan shall be terminated as of the
Effective Time and that no Person will have any further right to purchase Common
Stock under the Company Stock Purchase Plan.

3.6 Withholding Rights. Each of the Surviving Corporation, the Parent and the
Paying Agent shall be entitled to deduct and withhold from the consideration
otherwise payable pursuant to this Agreement to any Company Stockholder, any
holder of a Company Stock Option, any holder of a Company Award or any
participant in the Company Stock Purchase Plan such amounts, if any, as it is
required to deduct and withhold with respect to the making of such payment under
the Internal Revenue Code of 1986, as amended (the “Code”), or any provision of
state, local or foreign Tax Law. To the extent that amounts are so withheld by
the Surviving Corporation, the Parent or the Paying Agent, as the case may be,
such withheld amounts shall be treated for all purposes of this Agreement as
having been paid to the holder of the Company Stock Option, Company Award or any
participant in the Company Stock Purchase Plan, as applicable, in respect of
which such deduction and withholding was made by the Surviving Corporation, the
Parent or the Paying Agent, as the case may be.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Parent and the Merger Sub that the
statements contained in this Article IV are true and correct, except (a) as set
forth in the disclosure schedule dated as of the date hereof by the Company to
the Parent (the “Company Disclosure Schedule”) and delivered concurrently to the
Parent in connection herewith and is designated therein as being the Company
Disclosure Schedule, it being understood and agreed that each item in a
particular section of the Company Disclosure Schedule applies only to such
section (except that each exception to a representation and warranty set forth
in the Company Disclosure Schedule shall be deemed to qualify all other
representations and warranties to the extent that it is reasonably apparent from
the text of such exception that such exception is applicable to such
representations and warranties), and (b) as otherwise disclosed in the Company
SEC Reports filed prior to the date hereof (excluding any disclosures in the
Company SEC Reports that are predictive or forward-looking in nature or that
relate to risk factors). The Company Disclosure Schedule shall be arranged in
paragraphs corresponding to each representation and warranty set forth in this
Article IV.

 

13



--------------------------------------------------------------------------------

4.1 Organization and Good Standing. Each of the Company and the Subsidiaries of
the Company is a corporation or limited liability company duly organized,
validly existing (to the extent applicable) and in good standing under the Laws
of the State of Delaware, has all requisite corporate or limited liability
company power and authority, as the case may be, to own, lease and operate its
properties and to carry on its business as now being conducted, and is duly
licensed or qualified to do business and is in good standing as a foreign
corporation or limited liability company in each jurisdiction in which it owns
or leases property or conducts any business so as to require such qualification,
except for those jurisdictions where the failure to be so licensed or qualified
and in good standing would not reasonably be expected to have, individually or
in the aggregate, a Company Material Adverse Effect. The Company has made
available to the Parent prior to the date of this Agreement true and complete
copies of the Charter Documents of the Company and each Subsidiary of the
Company. Such Charter Documents are in full force and effect and neither the
Company nor any Subsidiary of the Company is in default of any provision
thereunder.

4.2 Capitalization.

(a) The authorized capital stock of the Company consists of
one hundred fifty million (150,000,000) shares of Common Stock, of which
39,070,285 shares of Common Stock are issued and outstanding as of April 26,
2007 (207,688 shares of which were held by the Company in treasury and 605,329
shares of which constitute unvested restricted Company Awards), and
one hundred thousand (100,000) shares of Preferred Stock (the “Preferred
Stock”), of which no shares are issued and outstanding as of the date hereof.
All issued and outstanding Shares have been duly authorized and validly issued,
are fully paid and nonassessable, and were issued in compliance with all
applicable federal and state securities Laws. No Shares are held by any
Subsidiary of the Company. No shares of Preferred Stock are held in the
Company’s treasury. The Company has reserved 6,976,011 shares of Common Stock
for future issuance pursuant to the Company Stock Plans and the Company Stock
Purchase Plan, of which Company Stock Options to purchase 3,131,423 shares of
Common Stock are outstanding as of April 26, 2007 and 9,071 Shares were subject
to outstanding Company RSUs as of April 26, 2007. All outstanding Company Stock
Options and Company Awards have been duly authorized and validly issued and were
issued in compliance with all applicable federal and state securities Laws. All
shares of Common Stock subject to issuance upon exercise, conversion or exchange
of Company Stock Options and Company Awards, upon issuance in accordance with
the terms and conditions specified in the instruments pursuant to which they are
issuable, will be duly authorized, validly issued, fully paid and nonassessable.
None of the Shares, Company Stock Options or Company Awards were issued or have
been transferred in violation of, or are subject to, any preemptive rights,
rights of first offer or subscription agreements to which the Company is a
party. The Company is not a party to any stockholder agreements, voting
agreements, voting trusts or any such other similar arrangements with respect to
the transfer, voting or other rights associated with its securities.

(b) The Company Disclosure Schedule sets forth a correct and complete list dated
as of the date hereof of all Company Stock Options and all Company

 

14



--------------------------------------------------------------------------------

Awards and sets forth with respect to each such Company Stock Option or Company
Award: (i) the name of the holder of such Company Stock Option or Company Award;
(ii) the date on which such Company Stock Option or Company Award was granted;
(iii) the term of such Company Stock Option or Company Award; (iv) the total
number of shares of Common Stock that was originally subject to such Company
Stock Option or Company Award; (v) the number of shares of Common Stock that
remain subject to such Company Stock Option or Company Award and the number of
such shares of Common Stock that have vested; (vi) the vesting schedule for such
Company Stock Option or Company Award; (vii) the exercise price per share of
Common Stock purchasable under such Company Stock Option or Company Award; and
(viii) whether such Company Stock Option has been designated an “incentive stock
option” as defined in Section 422 of the Code. The Company has made available to
the Parent accurate and complete copies of (A) its standard form of option or
award agreement, (B) any option or award agreement that deviates in any material
respect from the standard form of option or award agreement and (C) the Company
Stock Plans.

(c) The Company Disclosure Schedule contains a true and complete list of the
Subsidiaries of the Company and sets forth with respect to each such Subsidiary
the jurisdiction of formation, the authorized and outstanding capital stock of
such Subsidiary and the owner(s) of record of such outstanding capital stock.
The outstanding shares of capital stock of, or other equity interests in, each
Subsidiary of the Company have been duly authorized and validly issued, are
fully paid and nonassessable and are owned by the Company or another Subsidiary
of the Company free and clear of all liens, claims, charges, security interests,
mortgages, pledges, easements, conditional sale or other title retention
agreements, defects in title, covenants or other restrictions of any kind,
including, any restrictions on the use, voting, transfer or other attributes of
ownership (collectively, “Liens”).

(d) Except for (i) the Shares outstanding as of the date hereof, (ii) the
Company Stock Options outstanding as of the date hereof, (iii) the Company
Awards outstanding as of the date hereof and (iv) the shares of capital stock
(or other interest) of the Subsidiaries of the Company set forth in the Company
Disclosure Schedule, neither the Company nor any Subsidiary of the Company has
any outstanding securities of any kind. Except as set forth in the immediately
preceding sentence, neither the Company nor any Subsidiary of the Company is a
party to any Contract obligating the Company or a Subsidiary of the Company, as
applicable, directly or indirectly, to issue additional securities and, to the
Company’s Knowledge, there is no circumstance or condition that may give rise to
a claim by any Person that such Person is entitled to acquire any securities of
the Company or any Subsidiary of the Company. The Company has not repurchased or
otherwise reacquired any of its securities. There are no obligations, contingent
or otherwise, of the Company to repurchase, redeem or otherwise acquire any of
its securities. There are no declared or accrued unpaid dividends with respect
to any of the Company’s securities. The Company does not have outstanding or
authorized any stock appreciation, phantom stock, profit participation, or
similar rights.

(e) No Company Stock Option or Company Award will by its terms require an
adjustment in connection with the Merger, except as contemplated by this

 

15



--------------------------------------------------------------------------------

Agreement. Except as set forth in the Company Disclosure Schedule, neither the
consummation of the transactions contemplated by this Agreement, nor any action
taken or to be taken by the Company in connection with such transactions, will
result in (i) any acceleration of exercisability or vesting or lapse of
restrictions (including any right to acceleration of vesting or lapse of
restrictions that is contingent upon the occurrence of a subsequent event) in
favor of any holder of Company Stock Options or Company Awards or (ii) any
additional benefits for any holder of Company Stock Options or Company Awards.
Each holder of a Company Stock Option or Company Award has been or will be
given, or shall have properly waived, any required notice of the Merger prior
thereto, and all such rights of notice will terminate at or prior to the
Effective Time.

(f) There are no bonds, debentures, notes or other obligations or indebtedness
outstanding the holders of which have the right to vote (or convertible into, or
exercisable or exchangeable for, securities having the right to vote) on any
matter on which stockholders of the Company or any Subsidiary of the Company may
vote.

(g) Other than the Subsidiaries set forth in the Company Disclosure Schedule,
neither the Company nor any Subsidiary of the Company, directly or indirectly,
owns any securities or other interest in any corporation, partnership, joint
venture or other business association or entity. There are no obligations,
contingent or otherwise, of the Company or any Subsidiary of the Company to
provide funds to or make an investment (in the form of a loan, capital
contribution or otherwise) in any Person.

4.3 Authority and Enforceability.

(a) The Company has all necessary corporate power and authority to enter into
this Agreement and, subject in the case of the consummation of the Merger to the
Company Stockholder Approval, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. The execution and delivery by
the Company of this Agreement and the consummation by the Company of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Company, subject in the case of the
consummation of the Merger to the Company Stockholder Approval. The affirmative
vote of the holders of a majority of the outstanding Shares entitled to vote at
a duly convened meeting of the Company Stockholders to adopt this Agreement is
the only vote of the holders of any class of capital stock or other security of
the Company necessary to approve this Agreement and the Merger (the “Company
Stockholder Approval”). This Agreement has been duly executed and delivered by
the Company and, assuming due authorization, execution and delivery by the
Parent and the Merger Sub, constitutes the valid and binding obligation of the
Company, enforceable against it in accordance with its terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, reorganization,
moratorium or other similar Laws affecting or relating to creditors’ rights
generally, and (ii) the availability of injunctive relief and other equitable
remedies.

(b) The Company Board has, by the unanimous vote of all directors then in
office, (i) approved this Agreement and the transactions contemplated hereby,
(ii)

 

16



--------------------------------------------------------------------------------

determined that the Merger is advisable and in the best interests of the Company
Stockholders, (iii) resolved, subject to Section 6.6, to recommend that the
Company Stockholders adopt this Agreement and directed that this Agreement be
submitted to the Company Stockholders for adoption, and (iv) taken the actions
contemplated by Section 4.23, and the Company Board and the Board of Directors
of International Securities Exchange, LLC (“ISE LLC”) has each approved an
amendment to the Bylaws of the Company to waive the ownership and voting
limitations set forth in the Company’s certificate of incorporation (subject to
obtaining the SEC Approval).

4.4 No Conflict; Authorizations.

(a) The execution and delivery of this Agreement by the Company do not, and the
performance by the Company of its obligations hereunder and the consummation by
the Company of the transactions contemplated hereby (in each case, with or
without the giving of notice or lapse of time, or both) will not, directly or
indirectly, (i) violate the provisions of the Company’s or any of its
Subsidiaries’ Charter Documents, (ii) violate or conflict with, or constitute a
default, an event of default or an event creating rights of acceleration,
termination, cancellation, imposition of additional obligations or loss of
rights, or require a consent to assignment, under any Contract (A) to which the
Company or any of its Subsidiaries is a party, (B) of which the Company or any
of its Subsidiaries is a beneficiary or (C) by which the Company or any of its
Subsidiaries or any of their respective assets is bound, (iii) assuming all
consents, approvals and authorizations contemplated by, and all filings
described in, Section 4.4(b) have been obtained, violate or conflict with any
Law, Authorization or Order applicable to the Company or any of its
Subsidiaries, or give any Governmental Entity or other Person the right to
challenge any of the transactions contemplated hereby or to exercise any remedy,
obtain any relief under or revoke or otherwise modify any rights held under, any
such Law, Authorization or Order, or (iv) result in the creation of any Liens
upon any of the assets owned or used by the Company or any of its Subsidiaries,
except for any such violations, conflicts, defaults and events referred to in
clause (ii) and for any such violations, conflicts, challenges, remedies,
relief, revocations, modifications or Liens referred to in clauses (iii) and
(iv) that would not be reasonably expected to have, individually or in the
aggregate, a Company Material Adverse Effect. The Company Disclosure Schedule
sets forth all consents, waivers, assignments and other approvals and actions
that are required in connection with the transactions contemplated by this
Agreement under any Material Contract to which the Company or any of its
Subsidiaries is a party (collectively, the “Consents”) in order to preserve all
rights of, and benefits to, the Surviving Corporation and its Subsidiaries
thereunder.

(b) No Authorization or Order of, registration, declaration or filing with, or
notice to any Governmental Entity or other Person, is required by or with
respect to the Company or any of its Subsidiaries in connection with the
execution and delivery of this Agreement and the consummation of the Merger,
except for (i) such filings as may be required under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976 (the “HSR Act”), (ii) the filing of the
Certificate of Merger with the Secretary of State of the State of Delaware,
(iii) the filing with the Securities and Exchange Commission (the “SEC”) of the
Proxy Statement and such reports under Sections 13, 15(d) and 16 of the
Securities

 

17



--------------------------------------------------------------------------------

Exchange Act of 1934 (the “Exchange Act”) as may be required in connection with
this Agreement and the transactions contemplated hereby and such approvals and
consents as may be required by the SEC, (iv) the SEC Approval, (v) such filings
under the rules of the New York Stock Exchange as may be required in connection
with this Agreement and the transactions contemplated hereby, (vi) such filings
as may be required under any state securities and “blue sky” laws and (vii) such
other Authorizations, Orders, registrations, declarations or filings that would
not reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect.

4.5 SEC Filings; Financial Statements.

(a) The Company has filed all forms, reports and documents required to be filed
by it with the SEC (including those required pursuant to the Sarbanes-Oxley Act)
since January 1, 2005 (collectively, and in each case including all exhibits and
schedules thereto and documents included by reference therein to other Company
SEC Reports, the “Company SEC Reports”). As of the respective dates they were
filed (and if amended or superseded by a filing prior to the date of this
Agreement then on the date of such filing), (i) each Company SEC Report complied
in all material respects with the requirements of the Securities Act of 1933, as
amended (the “Securities Act”), or the Exchange Act, as the case may be, and
(ii) none of the Company SEC Reports contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. Except as set forth in
the Company Disclosure Schedule, no Subsidiary of the Company is required to
file any form, report or other document with the SEC or any other Governmental
Entity.

(b) Each of the consolidated financial statements (including, in each case, any
notes thereto) contained in the Company SEC Reports (the “Company Financial
Statements”) was prepared in accordance with United States generally accepted
accounting principles (“GAAP”) applied on a consistent basis throughout the
periods indicated (except as may be indicated in the notes thereto or, in the
case of unaudited statements, as permitted by Form 10-Q of the SEC) and each
presents fairly, in all material respects, the consolidated financial position,
results of operations and cash flows of the Company and its consolidated
Subsidiaries as at the respective dates thereof and for the respective periods
indicated therein, except as otherwise noted therein (subject, in the case of
unaudited statements, to normal and recurring year-end adjustments that would
not reasonably be expected to be, individually or in the aggregate, material to
the Company and its Subsidiaries taken as a whole). The most recent audited
balance sheet of the Company contained in the Company SEC Reports as of
December 31, 2006 is hereinafter referred to as the “Company Balance Sheet” and
the date thereof is hereinafter referred to as the “Company Balance Sheet Date.”
The books and records of the Company and each of its Subsidiaries have been, and
are being, maintained in all material respects in accordance with applicable
legal and accounting requirements, and the Company Financial Statements are
consistent in all material respects with such books and records.

 

18



--------------------------------------------------------------------------------

(c) The Company has established and maintained disclosure controls and
procedures (as defined in Rule 13a-15 promulgated under the Exchange Act). Such
disclosure controls and procedures are sufficient to ensure that all material
information that is required to be disclosed by the Company in the reports that
it files or submits under the Exchange Act is recorded, processed, summarized
and reported within the time periods specified in the rules and forms of the
SEC, and that all such information is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure and to make the certifications of the Chief Executive Officer and the
Chief Financial Officer of the Company required under the Exchange Act with
respect to such reports.

(d) The Company has established and maintained internal controls over financial
reporting (as defined in Rule 13a-15 promulgated under the Exchange Act). Such
internal controls over financial reporting provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP. To the
Knowledge of the Company, there are no significant deficiencies or material
weaknesses in the design or operation of the Company’s internal controls that
are reasonably likely to adversely affect in any material respect the Company’s
ability to record, process, summarize and report financial data. There is no
fraud, whether or not material, that involves management or other employees who
have a significant role in the Company’s internal controls.

4.6 No Undisclosed Liabilities. The Company and its Subsidiaries have no
liabilities, obligations or commitments of any nature whatsoever, asserted or
unasserted, known or unknown, absolute or contingent, accrued or unaccrued,
matured or unmatured or otherwise that are required to be reflected or reserved
against on a consolidated balance sheet of the Company prepared in accordance
with GAAP or the notes thereto (“Liabilities”), except (a) those that are
reflected or reserved against in the Company Balance Sheet, (b) those that have
been incurred in the ordinary course of business and consistent with past
practice since the Company Balance Sheet Date and that are not, individually or
in the aggregate, material in amount and (c) those that would not be reasonably
expected to have, individually or in the aggregate, a Company Material Adverse
Effect. Except as set forth in the Company Disclosure Schedule and except as
would not be reasonably expected to have, individually or in the aggregate, a
Company Material Adverse Effect, neither the Company nor any of its Subsidiaries
is a party to, or has any commitment to become a party to, any joint venture,
off-balance sheet partnership or any similar Contract or arrangement (including
any Contract or arrangement relating to any transaction or relationship between
or among the Company and any of its Subsidiaries, on the one hand, and any
unconsolidated Affiliate, including any structured finance, special purpose or
limited purpose entity or Person, on the other hand, or any “off-balance sheet
arrangement” (as defined in Item 303(a)(iv) of Regulation S-K)).

4.7 Taxes.

(a) Except for those matters that would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect: (i) each

 

19



--------------------------------------------------------------------------------

of the Company and its Subsidiaries has duly and timely filed, or has caused to
be duly and timely filed on its behalf all Tax Returns required to be filed on
or prior to the date hereof (taking into account any extension of time within
which to file all Tax Returns required to be filed by it) and will duly and
timely file all Tax Returns due between the date hereof and the Closing Date,
and all filed Tax Returns are correct and complete in all respects; (ii) all
Taxes owed by the Company and each Subsidiary of the Company (whether or not
shown on any Tax Return) have been timely paid (or, if due between the date
hereof and the Closing Date, will be duly and timely paid) or are set forth in a
specific reserve on the books of the Company or any of its Subsidiaries;
(iii) no deficiency with respect to Taxes has been proposed, asserted or
assessed against the Company or any of its Subsidiaries which have not been
fully paid; (iv) no audit or other administrative or court proceedings are
pending with any Governmental Entity with respect to Taxes of the Company or any
of its Subsidiaries, and no written notice thereof has been received; (v) all
Taxes required to be withheld, collected or deposited by or with respect to the
Company and each of its Subsidiaries have been timely withheld, collected or
deposited, as the case may be, and to the extent required, have been paid to the
relevant Taxing Authority or other Governmental Entity, and all information
reporting, backup withholding and record maintenance requirements have been
complied with; and (vi) each of the Company and its Subsidiaries has adequately
provided for, in its books of account and related records, all Liability for
unpaid Taxes, including current Taxes not yet due and payable.

(b) Since the Company Balance Sheet Date, neither the Company nor any of its
Subsidiaries has incurred any liability for Taxes outside the ordinary course of
business.

(c) Neither the Company nor any of its Subsidiaries is a party to or bound by
any Tax allocation or sharing agreement (other than any such agreement solely
between or among the Company and any of its Subsidiaries).

(d) Neither the Company nor any of its Subsidiaries (i) has been a member of an
affiliated group filing a consolidated federal income Tax Return (other than a
group the common parent of which was the Company) or (ii) has any liability for
the Taxes of any Person (other than the Company or any of its Subsidiaries)
under United States Treasury Regulation §1.1502-6 (or any similar provision of
state, local, or foreign Law), as a transferee or successor, by contract, or
otherwise.

(e) There are no Liens for Taxes upon any material property or other materials
assets of the Company or any of its Subsidiaries, except for Permitted Liens.

(f) The statute of limitations for the assessment of income Taxes has expired
for all periods ending on or prior to December 31, 2002. Except as set forth in
the Company Disclosure Schedule, neither the Company nor any of its Subsidiaries
is currently the beneficiary of any extension of time within which to file any
Tax Return, nor has the Company or any of its Subsidiaries made (or had made on
its behalf) any requests for such extensions. Neither the Company nor any of its
Subsidiaries has waived (or is subject to a waiver of) any statute of
limitations in respect of Taxes or has agreed to (or is subject to) any
extension of time with respect to a Tax assessment or deficiency.

 

20



--------------------------------------------------------------------------------

(g) The Company has made available to the Parent correct and complete copies of
all federal income Tax Returns, examination reports, and statements of
deficiencies assessed against or agreed to by the Company or any of its
Subsidiaries for taxable periods beginning on or after January 1, 2003.

(h) Neither the Company nor any of its Subsidiaries has been the “distributing
corporation” (within the meaning of Section 355(c)(2) of the Code) with respect
to a transaction described in Section 355 of the Code within the 5-year period
ending as of the date of this Agreement. Except as set forth in the Company
Disclosure Schedule, neither the Company nor any of its Subsidiaries has
received (or is subject to) any ruling from any Taxing Authority or has entered
into (or is subject to) any agreement with a Taxing Authority.

(i) Each of the Company and its Subsidiaries have disclosed on its federal
income Tax Returns all positions taken therein that could give rise to a
substantial understatement of federal income Tax within the meaning of
Section 6662 of the Code. The Company has not entered into any transaction that
constitutes a “reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4(b).

4.8 Compliance with Law. Each of the Company and its Subsidiaries has complied
with each, and is not in violation of any, applicable Law to which the Company
or any of its Subsidiaries or its business, operations, assets or properties are
or have been subject, except for any such violations that would not reasonably
be expected to have, individually or in the aggregate, a Company Material
Adverse Effect. No event has occurred and no circumstances exist that (with or
without the passage of time or the giving of notice) may result in a violation
of, conflict with or failure on the part of the Company or any of its
Subsidiaries to comply with, any Law, except for any such violations, conflicts
or failures to comply that would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect. Neither the
Company nor any of its Subsidiaries has received notice regarding any such
violation of, conflict with, or failure to comply with, any Law.

4.9 Authorizations. Each of the Company and its Subsidiaries owns, holds or
lawfully uses in the operation of its business all Authorizations that are
necessary for it to conduct its business as currently conducted or for the
ownership and use of the assets owned or used by the Company or such Subsidiary
in the conduct of its business free and clear of all Liens (other than Permitted
Liens), except where the failure to own, hold, possess or lawfully use any such
Authorizations would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect. Except as would not reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect, all such Authorizations are valid and in full force and effect and none
of such Authorizations will be terminated or impaired or become terminable as a
result of the transactions contemplated by this Agreement. Except as would not
reasonably be expected to have, individually or in the aggregate, a Company
Material

 

21



--------------------------------------------------------------------------------

Adverse Effect, no event has occurred and no circumstances exist that (with or
without the passage of time or the giving of notice) may result in a violation
of, conflict with, failure on the part of the Company or any of its Subsidiaries
to comply with the terms of, or the revocation, withdrawal, termination,
cancellation, suspension or modification of any such Authorization.

4.10 Real Property. The Company and its Subsidiaries do not own in fee any real
property or interests in real property. The Company Disclosure Schedule contains
a list of all real property and interests in real property leased by the Company
or any of its Subsidiaries (the “Leased Real Property”). The Company has made
available to the Parent a true and complete copy of every lease and sublease
pursuant to which the Company or any Subsidiary of the Company is a party or by
which any of them is bound (each, a “Lease”). The Company or one of its
Subsidiaries has peaceful, undisturbed and exclusive possession of the Leased
Real Property. To the Knowledge of the Company, no Person other than the Company
or a Subsidiary of the Company is in possession of any of the Leased Real
Property or any portion thereof, and there are no leases, subleases, licenses,
concessions or other agreements, written or oral, granting to any Person other
than the Company or a Subsidiary of the Company the right of use or occupancy of
the Leased Real Property or any portion thereof.

4.11 Intellectual Property.

(a) As used herein, “Intellectual Property” means all U.S. and foreign
(i) trademarks, service marks, trade names, Internet domain names, designs,
logos and slogans, together with goodwill, registrations and applications
relating to the foregoing (“Trademarks”), (ii) patents and pending patent
applications, invention disclosure statements, and any and all divisions,
continuations, continuations-in-part, reissues, reexaminations and extensions
thereof, any counterparts claiming priority therefrom and like statutory rights
(“Patents”), (iii) registered and unregistered copyrights (including those in
Software) and registrations and applications to register the same
(“Copyrights”), (iv) confidential technology, information, know-how, inventions,
processes, formulae, algorithms, models and methodologies (“Trade Secrets”),
(v) databases and compilations, including any and all electronic data and
electronic collections of data, (vi) computer programs, including any and all
software implementations of algorithms, models and methodologies whether in
source code or object code form, and all documentation, including user manuals
and training materials, related to any of the foregoing (“Software”), and
(vii) in-bound and out-bound licenses and sublicenses in or to any Intellectual
Property (“IP Licenses”). As used herein, “Company Intellectual Property” means
the Intellectual Property held for use or used in the business of the Company or
any of its Subsidiaries as presently conducted, including without limitation,
the Company Owned Intellectual Property and the Company IP Licenses.

(b) Except as set forth in the Company Disclosure Schedule, the Company or one
of its Subsidiaries owns free and clear of all Liens (other than Permitted
Liens) the entire right, title and interest to all Intellectual Property that is
owned by the Company or one of its Subsidiaries (whether exclusively, jointly
with another Person or

 

22



--------------------------------------------------------------------------------

otherwise) (“Company Owned Intellectual Property”). Section 4.11(b) of the
Company Disclosure Schedule lists all IP Licenses (with such listed licenses
referred to as “Company IP Licenses”) pursuant to which the Company and its
Subsidiaries license any Intellectual Property from any Person (except pursuant
to “click-wrap” or “shrink-wrap” agreements, agreements contained in or
pertaining to “off-the-shelf” Software, or the terms of use or service for any
website).

(c) Except as would not be reasonably expected to have, individually or in the
aggregate, a Company Material Adverse Effect, the Company or one of its
Subsidiaries owns or possesses appropriate licenses or other legal rights to
use, sell or license all Company Intellectual Property, and the Company
Intellectual Property constitutes all the Intellectual Property necessary for
the operation of the Company’s and its Subsidiaries’ businesses as they are
currently conducted.

(d) Except as set forth in the Company Disclosure Schedule and except as would
not be reasonably expected to have, individually or in the aggregate, a Company
Material Adverse Effect, all Trademark registrations and applications for
registration, Patents issued or pending and Copyright registrations and
applications for registration included in the Company Owned Intellectual
Property (collectively, “Company Registered IP”) are valid and subsisting, in
full force and effect and have not lapsed, expired or been abandoned, and are
not the subject of any opposition or cancellation proceeding filed with the
United States Patent and Trademark Office or any other Intellectual Property
registry. To the Knowledge of the Company, all Company Owned Intellectual
Property is enforceable by the Company or one or more of its Subsidiaries. All
Patents that have been issued to the Company or any of its Subsidiaries are
valid.

(e) Except as set forth in the Company Disclosure Schedule and except as would
not reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect:

(i) neither the conduct of the businesses of the Company and its Subsidiaries,
nor any Company Intellectual Property, infringes, misappropriates, or otherwise
violates any Intellectual Property of any Person;

(ii) no Person is infringing, misappropriating, diluting or violating any
Company Owned Intellectual Property, except as set forth in Section 4.11(e)(ii)
of the Company Disclosure Schedule;

(iii) no settlement agreements, consents, orders, forbearances to sue or similar
obligations to which the Company or any of its Subsidiaries is a party limit or
restrict any rights of the Company or any of its Subsidiaries in and to any
Company Owned Intellectual Property;

(iv) neither the Company nor any of its Subsidiaries has licensed or sublicensed
its rights in any Company Intellectual Property, or received or been granted any
such rights, other than pursuant to the Company IP Licenses; and

 

23



--------------------------------------------------------------------------------

(v) the consummation of the transactions contemplated hereby will not result in
the loss or impairment of any rights of the Company or any of its Subsidiaries
to own or use any of the Company Owned Intellectual Property or obligate the
Company or any of its Subsidiaries to pay any royalties or other amounts to any
Person in excess of the amounts that would have been payable by them absent the
consummation of the transactions contemplated hereby.

(f) The Company and its Subsidiaries have taken reasonable steps under the
circumstances to protect and preserve the confidentiality of all Trade Secrets
and other proprietary information owned by the Company or any of its
Subsidiaries.

(g) Neither the Company nor any of its Subsidiaries has received any notice that
any Public Software was, or is, incorporated or distributed, in whole or in
part, in conjunction with any material Software owned by the Company or any of
its Subsidiaries ("Company Software") that would adversely affect, limit, or
restrict the Company’s or its Subsidiaries' ownership of, or ability to license,
transfer or sell, any Company Software. As used herein, “Public Software” means
any software that contains, or is derived in any manner (in whole or in part)
from, any software that is distributed as free software, open source software or
similar licensing or distribution models, including software licensed or
distributed under any of the following licenses or distribution models, or
licenses or distribution models similar to any of the following: (i) GNU's
General Public License or Lesser/Library GPL; (ii) Mozilla Public License;
(iii) Netscape Public License; (iv) Sun Community Source/ Industry Standard
License; (v) BSD License; and (vi) Apache License, including Jboss Application
Server, Apache Tomcat Web Server, Log4J logging service, Xstream XML parsing,
JSON-RPC-Java, Junit, Spring framework, Ant. Linux O/S (RedHat) and QuickFIX/J.

4.12 Absence of Certain Changes or Events. Since the Company Balance Sheet Date,
(a) no event has occurred that, individually or in the aggregate, has had, or
could reasonably be expected to have, a Company Material Adverse Effect, (b) the
Company and its Subsidiaries have operated their businesses in the ordinary
course of business, and (c) except as set forth on the Company Disclosure
Schedule, no action, event, occurrence or transaction has taken place that would
have been prohibited by Section 6.1 without the consent of the Parent if this
Agreement had been in effect at the time thereof.

4.13 Contracts.

(a) Except for Contracts filed in unredacted form as exhibits to the Company’s
2006 Form 10-K and Contracts incorporated into the Company’s 2006 Form 10-K by
reference to previously filed Company SEC Reports, the Company Disclosure
Schedule contains a complete and accurate list of each Contract or series of
related Contracts to which the Company or any of its Subsidiaries is a party or
is subject, or by which any of their respective assets are bound:

(i) that are required to be filed as an exhibit to any report of the Company
filed pursuant to the Exchange Act of the type described in Item 601(b)(10) of
Regulation S-K promulgated by the SEC;

 

24



--------------------------------------------------------------------------------

(ii) that is a Real Property Lease;

(iii) with any Affiliate of the Company (other than employment or
compensation-related Contracts);

(iv) that is a partnership, joint venture or similar Contract;

(v) that provides for the indemnification by the Company or any of its
Subsidiaries of any Person;

(vi) with any Governmental Entity (other than ordinary course Contracts with
Governmental Entities as customers);

(vii) that is a note, debenture, bond, equipment trust, letter of credit, loan
or other Contract for Indebtedness or lending of money (other than to employees
for travel expenses in the ordinary course of business) or Contract for a line
of credit or guarantee, pledge or undertaking of the Indebtedness of any other
Person;

(viii) that restricts or purports to restrict the right of the Company or any of
its Subsidiaries to engage in any line of business, acquire any property,
develop or distribute any product or provide any service (including geographic
restrictions) or to compete with any Person or granting any exclusive
distribution rights, in any market, field or territory;

(ix) that relates to the acquisition or disposition of any material business
(whether by merger, sale of stock, sale of assets or otherwise); and

(x) that is otherwise material to the Company and its Subsidiaries as a whole
and not previously disclosed pursuant to this Section 4.13(a) and which calls
for payment, in the aggregate, in excess of $500,000 per annum.

(b) Each Contract required to be listed in Section 4.13(a) of the Company
Disclosure Schedule and each Contract filed in unredacted form as an exhibit to
the Company’s 2006 Form 10-K and Contracts incorporated into the Company 2006
Form 10-K by reference to previously filed Company SEC Reports (collectively,
the “Material Contracts”) is in full force and effect and valid and enforceable
in accordance with its terms. Neither the Company nor any of its Subsidiaries
is, and to the Company’s Knowledge, no other party thereto is, in default in the
performance, observance or fulfillment of any obligation, covenant, condition or
other term contained in any Material Contract except for those defaults that
would not be reasonably expected to have, individually or in the aggregate, a
Company Material Adverse Effect, and neither the Company nor any of its
Subsidiaries has given or received notice to or from any Person relating to any
alleged or potential default that has not been cured. No event has occurred that
with or without the giving of notice or lapse of time, or both, may conflict in
any material respect with or result in a violation or breach of, or give any
Person the right to exercise any remedy under or accelerate the maturity or
performance of, or cancel, terminate or modify, any Material Contract except for
those conflicts, violations and breaches that would not be reasonably expected
to have, individually or in the aggregate,

 

25



--------------------------------------------------------------------------------

a Company Material Adverse Effect. The Company has made available to the Parent
accurate and complete (i) copies of each written Material Contract and
(ii) written summaries of each oral Material Contract.

4.14 Litigation. Except as set forth in the Company Disclosure Schedule and
except as would not be reasonably expected to have, individually or in the
aggregate, a Company Material Adverse Effect, there is no (a) action, suit or
proceeding, claim, arbitration, litigation or investigation (each, an “Action”)
pending or, to the Company’s Knowledge, threatened (i) against or affecting the
Company or any of its Subsidiaries or relating to any of their respective assets
or properties or (ii) that challenges or seeks to prevent, enjoin or otherwise
delay the Merger, (b) Action against any current or, to the Company’s Knowledge,
former director or officer of the Company or any of its Subsidiaries with
respect to which the Company or any of its Subsidiaries has or is reasonably
likely to have an indemnification obligation, (c) unsatisfied judgment, penalty
or award against or affecting the Company or any of its Subsidiaries or any of
their respective properties or assets or (d) Order to which the Company or any
of its Subsidiaries or any of their respective properties or assets are subject.
The Company and its Subsidiaries are in compliance with all of their respective
undertakings in connection with any investigation or examination by the SEC or
any other Governmental Entity, other than such failures to be in compliance
that, individually or in the aggregate, have not had and are not reasonably
expected to have a Company Material Adverse Effect.

4.15 Employee Benefits and Labor Matters.

(a) Section 4.15(a) of the Company Disclosure Schedule lists each “employee
benefit plan” (as defined in Section 3(3) of ERISA), whether or not subject to
ERISA, and any other material employee benefit plan, agreement, program or
policy providing for insurance coverage (including, without limitation, any
self-funded arrangements), workers’ compensation, disability benefits, leave,
paid time-off, medical, health, or for retirement, pension, deferred
compensation, severance, stock purchase, stock option, employment, change in
control, retention, vacation pay, salary continuation, excess benefit, bonus,
incentive compensation plan, or any other material employee benefit plan,
agreement, program or policy, sponsored, maintained, or contributed to by the
Company, any of its Subsidiaries or any ERISA Affiliate, or with respect to
which the Company, any of its Subsidiaries or any ERISA Affiliate otherwise has
or could reasonably be expected to have any material liability (each, a “Company
Plan”). The Company has made available to the Parent correct and complete copies
of (i) each Company Plan (or, in the case of any such Company Plan that is
unwritten, summaries thereof), (ii) the three most recent annual reports on Form
5500 required to be filed with the Internal Revenue Service (the “IRS”) with
respect to each Company Plan (if any such report was required), (iii) the most
recent summary plan description for each Company Plan for which such summary
plan description is required and (iv) each trust agreement and insurance or
group annuity Contract relating to any Company Plan. Each Company Plan has been
maintained and administered in all material respects accordance with its terms
and with the applicable provisions of ERISA, the Code and all other applicable
Laws. All Company Plans that are intended to be Tax qualified under
Section 401(a) of the Code (each, a “Company Pension Plan”) have received a
favorable opinion or

 

26



--------------------------------------------------------------------------------

determination letter from the IRS and to the Knowledge of the Company, no event
has occurred which could reasonably be expected to cause the loss of such
tax-qualified status, and each trust which forms a part of such plan has been
tax-exempt under Section 501(a) of the Code. The Company has made available to
the Parent a correct and complete copy of the most recent opinion or
determination letter received with respect to each Company Pension Plan, as well
as a correct and complete copy of each pending application for an opinion or a
determination letter, if any. No Company Plan is subject to Title IV of ERISA, a
multiemployer plan, as defined in Section 3(37) of ERISA, or an “employee
benefit plan” subject to Sections 4063 or 4064 of ERISA.

(b) The Company and each of its Subsidiaries is in compliance with all
applicable Laws respecting labor, employment, fair employment practices, terms
and conditions of employment, workers’ compensation, occupational safety, plant
closings, and wages and hours, except for such failures to be in compliance as
would not, individually or in the aggregate, reasonably be expected to have a
Company Material Adverse Effect. Neither the Company nor any of its Subsidiaries
is a party to a collective bargaining agreement and no labor union has been
certified to represent any employee or the Company or any of its Subsidiaries
or, to the Knowledge of the Company, has applied to represent or is attempting
to organize so as to represent such employees.

(c) Except as contemplated under this Agreement and except as set forth in the
Company Disclosure Schedule, no benefit under any Company Plan, including
without limitation, any severance or parachute plan or agreement, will be
established or become accelerated, vested or payable by reason of any
transaction contemplated by this Agreement either alone or in conjunction with
another event (e.g., termination of employment), and neither the execution and
delivery of this Agreement, nor the consummation of any transaction contemplated
by this Agreement will trigger funding (through a grantor trust or otherwise) of
any compensation, severance or other benefits under any Company Plan.

(d) No material direct, contingent, or secondary liability has been incurred or
is expected to be incurred by the Company or any Subsidiary under Title IV of
ERISA to any party with respect to any Company Plan, or with respect to any
other plan presently or heretofore maintained or contributed to by any ERISA
Affiliate, other than for premiums payable to the PBGC under Title IV of ERISA.

(e) None of the Company, any Subsidiary or any ERISA Affiliate has incurred any
material liability that has not been satisfied for any Tax imposed under Chapter
43 of the Code or civil liability under Section 502(i) or (l) of ERISA.

(f) No Company Plan provides health or death benefit coverage beyond the
termination of an employee’s employment, except (i) as required by Part 6 of
Subtitle B of Title I of ERISA or Section 4980B of the Code or any State laws
requiring continuation of benefits coverage following termination of employment;
(ii) for death benefits provided under any Company Plan intended to be qualified
under Section 401(a) of the Code; or (iii) for benefits provided under any
individual employment agreement.

 

27



--------------------------------------------------------------------------------

(g) No material Actions (excluding claims for benefits incurred in the ordinary
course of plan activities) have been brought or, to the Knowledge of the
Company, threatened against or with respect to any Company Plan and there are no
facts or circumstances known to the Company or any Subsidiary that could
reasonably be expected to give rise to any such Actions.

(h) All material contributions to Company Plans that were required to be made
under such Company Plans have been made, and all benefits accrued under any
unfunded Company Plan have been paid, accrued or otherwise adequately reserved
in accordance with and solely to the extent required by GAAP.

(i) Except as would not, individually or in the aggregate, result in material
liability to the Company or any Subsidiary, each individual that renders
services to the Company or any Subsidiary who is classified by the Company or by
such Subsidiary as (i) an independent contractor or other non-employee status,
or (ii) exempt or non-exempt employee, is properly so classified for all
purposes, including (a) taxation and tax reporting, (b) eligibility to
participate in Company Plan, (c) Fair Labor Standards Act purposes, and
(d) applicable Law governing the payment of wages.

(j) Except as set forth in the Company Disclosure Schedule, the tax
deductibility of any amount payable under any Company Plan will not be limited
by operation of Section 162(m) or 280G of the Code.

(k) To the Knowledge of the Company, neither the Company nor any Subsidiary has
made any legally binding representations or communications (directly or
indirectly, orally or in writing) with respect to participation, eligibility for
benefits, vesting, benefit accrual coverage or other material terms of any
Company Plan to any employee or beneficiary that would give rise to a material
liability of the Company or any Subsidiary other than: (i) those which are in
accordance with the terms and provisions of each such Company Plan as in effect
immediately prior to the Closing Date; (ii) those which are intended to
facilitate compliance with applicable Law (including, without limitation,
Section 409A of the Code); or (iii) those which relate to the retention program
described in the Company Disclosure Schedule.

(l) There are no agreements or legally binding entitlements in place that would
entitle a participant in any “nonqualified deferred compensation plan” (as
defined under Section 409A(d)(1) of the Code) to reimbursement for any
additional Tax imposed by Section 409A of the Code.

4.16 Environmental.

(a) To the Knowledge of the Company, the Company and each of its Subsidiaries is
in compliance with (i) all applicable Environmental Laws, and (ii) all
Authorizations required under applicable Environmental Laws and all Orders
issued or entered into by a Governmental Entity under any Environmental Law for
the current operation of the Company and each of its Subsidiaries.

 

28



--------------------------------------------------------------------------------

(b) To the Knowledge of the Company, neither the Company nor any of its
Subsidiaries has received any written notice or report in the past three
(3) years regarding any actual or alleged violation of any applicable
Environmental Law or any liabilities arising under applicable Environmental
Laws, in each case concerning the Company or its Subsidiaries.

4.17 Certain Business Relationships with Affiliates. Except as disclosed in the
Company SEC Reports, from and after January 1, 2006 and prior to the date
hereof, no event has occurred, and there has been no transaction, or series of
similar transactions, agreements, arrangements or understandings to which the
Company or any of its Subsidiaries is to be a party, that would be required to
be reported pursuant to Item 404 of Regulation S-K promulgated by the SEC.

4.18 Insurance. There are no material claims pending under any insurance policy,
binder of insurance and fidelity bond that covers the Company or any of its
Subsidiaries or their respective businesses, properties, assets, directors or
employees (the “Policies”) as to which coverage has been questioned, denied or
disputed by the insurer or in respect of which the insurer has reserved its
rights. Neither the Company nor any of its Subsidiaries is a party to or
affected by any self-insurance arrangement. All Policies are issued by an
insurer that is financially sound and reputable, are in full force and effect
and are enforceable in accordance with their terms and will continue in full
force and effect with respect to the Company and its Subsidiaries following the
Merger, except for such failures which would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect.
Such Policies are sufficient in all material respects for compliance with all
applicable Laws and Contracts to which the Company or any of its Subsidiaries is
a party or by which it is bound. As of the date hereof, neither the Company nor
any of its Subsidiaries has received a notice of cancellation of any Policy.
There is no existing default or event that, with the giving of notice or lapse
of time or both, would constitute a default under any Policy or entitle any
insurer to terminate or cancel any Policy except for such defaults that would
not be reasonably expected to have a Company Material Adverse Effect.

4.19 Books and Records. The minute books (containing the records of the
meetings, or written consents in lieu of such meetings, of the stockholders, the
board of directors and any committees of the board of directors) of the Company
and its Subsidiaries are correct and complete in all material respects, and have
been maintained in accordance with sound business practices. At the Closing, all
of those books and records will be in the possession of the Company.

4.20 Opinion of Financial Advisor. Each of the financial advisors to the
Company, Merrill Lynch & Co., Inc. and Evercore Partners, has delivered to the
Company an opinion dated as of the date hereof to the effect that, subject to
the various assumptions and qualifications set forth therein, the Merger
Consideration (as defined in the opinion) is fair from a financial point of view
to the Company Stockholders and the Company has provided a true and correct copy
of such opinion to the Parent (or will provide such true and correct copy
reasonably promptly following receipt thereof).

 

29



--------------------------------------------------------------------------------

4.21 Brokers or Finders. There is no investment banker, broker, finder,
financial advisor or other intermediary that has been retained by or is
authorized to act on behalf of the Company or the Company Stockholders who is
entitled to any fee or commission in connection with the transactions
contemplated by this Agreement, other than Merrill Lynch & Co., Inc. and
Evercore Partners, the fees and expenses of each of which shall be paid by the
Company in accordance with the Company’s agreements with such firm (a complete
and correct copy of which has been provided to the Parent).

4.22 Registration as an Exchange. ISE LLC is registered as a national securities
exchange and as a self-regulatory organization (as registered under Section 6
and as defined in Section 3(a)(26), respectively, of the Exchange Act) and has
in effect rules (i) in accordance with the provisions of the Exchange Act for
the trading of equity options and equities, as applicable, and (ii) with respect
to all matters for which rules are required under the Exchange Act pertaining
thereto.

4.23 Takeover Statutes; No Restrictions on the Merger. To the Knowledge of the
Company, no state “fair price”, “moratorium”, “control share acquisition” or
similar anti-takeover statute is applicable to the Merger or the other
transactions contemplated by this Agreement. Assuming the accuracy of the
Parent’s representation and warranty set forth in Section 5.6, the Company has
taken all necessary action to render the restrictions on business combinations
contained in Section 203 of the DGCL inapplicable to the execution and delivery
of this Agreement, the consummation of the Merger and the other transactions
contemplated hereby.

4.24 Completeness of Disclosure. No representation or warranty by the Company in
this Agreement, and no statement made by the Company in the Company Disclosure
Schedule, the Exhibits attached hereto or any certificate furnished or to be
furnished to the Parent pursuant hereto, contains or will at the Closing contain
any untrue statement of a material fact or omits or will omit to state any
material fact necessary to make any statement herein or therein, in light of the
circumstances under which they were made, not misleading.

4.25 No Other Representations or Warranties. Except for the representations and
warranties made by the Company in this ARTICLE IV or pursuant to the
certificates to be delivered pursuant to Section 9.2, neither the Company nor
any other Person makes any representation or warranty with respect to the
Company or its Subsidiaries or their respective businesses, operations, assets,
liabilities, condition (financial or otherwise) or prospects, notwithstanding
the delivery or disclosure to Parent or any of its Affiliates or representatives
of any documentation, forecasts or other information with respect to any one or
more of the foregoing.

 

30



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE PARENT AND MERGER SUB

The Parent and the Merger Sub represent and warrant to the Company that the
statements contained in this Article V are true and correct.

5.1 Organization and Good Standing. Each of the Parent and the Merger Sub is a
corporation duly organized, validly existing and in good standing (to the extent
such concept is applicable) under the Laws of the jurisdiction of its
incorporation, has all requisite power to own, lease and operate its properties
and to carry on its business as now being conducted, and is duly qualified to do
business and is in good standing (to the extent such concept is applicable) as a
foreign corporation in each jurisdiction in which it owns or leases property or
conducts any business so as to require such qualification, except for those
jurisdictions where the failure to be so qualified and in good standing (to the
extent such concept is applicable) would not reasonably be expected to be,
individually or in the aggregate, material to the Parent and its Subsidiaries
taken as a whole.

5.2 Authority and Enforceability. Each of the Parent and the Merger Sub has the
requisite power and authority to enter into this Agreement and to consummate the
Merger and the other transactions contemplated hereby. The execution and
delivery of this Agreement by the Parent and the Merger Sub and the consummation
by the Parent and the Merger Sub of the transactions contemplated hereby have
been duly authorized by the Parent Boards and by all necessary corporate action
on the part of the Merger Sub, subject to the approval of this Agreement by the
direct stockholder of the Merger Sub, which the Parent shall cause to occur
immediately following execution of this Agreement. This Agreement has been duly
executed and delivered by the Parent and the Merger Sub and, assuming due
authorization, execution and delivery by the Company, constitutes the valid and
binding obligation of the Parent and the Merger Sub, enforceable against each of
them in accordance with its terms, except as such enforceability may be limited
by (a) bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting or relating to creditors’ rights generally, and (b) the availability
of injunctive relief and other equitable remedies.

5.3 No Conflicts; Authorizations.

(a) The execution and delivery of this Agreement by the Parent and the Merger
Sub do not, and the performance by the Parent and the Merger Sub of their
obligations hereunder and the consummation by the Parent and the Merger Sub of
the transactions contemplated hereby will not, (i) violate the provisions of any
of the Charter Documents of the Parent or the Merger Sub, (ii) violate any
Contract to which the Parent or the Merger Sub is a party, (iii) except as set
forth in Section 5.3(b), violate any Law applicable to the Parent or the Merger
Sub on the date hereof, or (iv) result in the creation of any Liens upon any of
the assets owned or used by the Parent or the Merger Sub, other than such
violations referred to in clauses (i), (ii) and (iii) and such Liens referred to
in clause (iv) that would not reasonably be expected to (A) impair in any
material respect

 

31



--------------------------------------------------------------------------------

the ability of the Parent or the Merger Sub to perform its obligations under
this Agreement or (B) prevent or materially delay the consummation of any of the
transactions contemplated by this Agreement.

(b) No Authorization or Order of, registration, declaration or filing with, or
notice to any Governmental Entity is required by or with respect to the Parent
in connection with the execution and delivery of this Agreement and the
consummation of the Merger, except for (i) such filings as may be required under
the HSR Act, (ii) the filing of the Certificate of Merger with the Secretary of
State of the State of Delaware, (iii) such filings as may be required under any
state securities and “blue sky” laws, and (iv) the SEC Approval.

(c) No vote of the holders of any class or series of the Parent’s capital stock
or other securities (including securities issued by any of Parent’s Affiliates)
is necessary for the consummation by the Parent of the transactions contemplated
by this Agreement.

5.4 Availability of Funds. The Parent has available to it, or will have
available to it as of the Effective Time, funds sufficient to enable it to
satisfy its obligations under this Agreement.

5.5 Brokers or Finders. There is no investment banker, broker, finder, financial
advisor or other intermediary that has been retained by or is authorized to act
on behalf of the Parent who is entitled to any fee or commission in connection
with the transactions contemplated by this Agreement, other than Deutsche Bank
AG, the fees and expenses of which shall be paid by the Parent.

5.6 Ownership of Company Common Stock. Neither the Parent nor any of its
Affiliates beneficially owns (as defined in Rule 13d-3 of the Exchange Act) any
Shares.

5.7 Information Supplied. The information supplied by the Parent for inclusion
or incorporation by reference in the Proxy Statement will not, on the date it is
first mailed to the holders of Common Stock, contain any untrue statement of a
material fact or omit to state any material fact required to be state therein or
necessary in order to make the statements therein, in light of the circumstances
under which they are made, not misleading, and will not, at the time of the
Company Stockholders’ Meeting, omit to state any material fact necessary to
correct any statement in any earlier communication with respect to the Company
Stockholders’ Meeting that shall have become false or misleading in any material
respect.

5.8 Ownership and Operations of Merger Sub. The Parent owns beneficially and,
indirectly, of record all of the outstanding capital stock of the Merger Sub.
The Merger Sub was formed solely for the purpose of engaging in the transactions
contemplated hereby and has engaged in no other business activities.

5.9 Legal Proceedings. As of the date hereof, there is no pending Action against
or relating to the Parent or any of its Subsidiaries, nor is there any Order
imposed upon the Parent or any of its Subsidiaries, by or before any
Governmental Entity, that

 

32



--------------------------------------------------------------------------------

would, individually or in the aggregate, reasonably be expected to (a) impair in
any material respect the ability of the Parent to perform its obligations
hereunder or (b) prevent or materially delay consummation of the transactions
contemplated hereby.

ARTICLE VI

COVENANTS OF THE COMPANY

6.1 Conduct of Business. Except as contemplated by the Company Disclosure
Schedule, during the period from the date of this Agreement until the Effective
Time, unless the Parent otherwise consents (which consent shall not be
unreasonably withheld, conditioned or delayed), the Company shall, and shall
cause each of its Subsidiaries to, conduct its business in all material respects
in the ordinary course and in conformity with past practice and use its
commercially reasonable efforts to preserve substantially intact its business
organization, its customer, supplier and provider of order flow relationships
and its goodwill, and, without limiting the generality of the foregoing, the
Company shall not, and shall not permit any of its Subsidiaries to:

(a)(i) issue, sell or grant, or authorize for issuance, sale or grant, any
shares of its capital stock, or any securities or rights convertible into,
exchangeable or exercisable for, or evidencing the right to subscribe for any
shares of its capital stock, or any rights, warrants or options to purchase any
shares of its capital stock, or any securities or rights convertible into,
exchangeable or exercisable for, or evidencing the right to subscribe for, any
shares of its capital stock; provided, that the Company may issue shares of
Common Stock upon the exercise of Company Stock Options outstanding on the date
of this Agreement or upon settlement of Company Awards that are outstanding on
the date of this Agreement or pursuant to the Company Stock Purchase Plan in
accordance with Section 3.5(c) ; (ii) redeem, purchase or otherwise acquire any
of its outstanding shares of capital stock, or any rights, warrants or options
to acquire any shares of its capital stock, except pursuant to written
commitments in effect as of the date hereof; (iii) except for the declaration of
a regular quarterly dividend of $.05 per share in conformity with past practice,
declare, set aside for payment or pay any dividend on, or make any other
distribution in respect of, any shares of its capital stock; (iv) split,
combine, subdivide or reclassify any shares of its capital stock; or (v) enter
into any agreement with respect to the voting of its capital stock;

(b)(i) incur, assume or guarantee any Indebtedness in excess of $1.5 million in
the aggregate outstanding at any time; provided, that the Company may make
borrowings under its existing credit line from a commercial banking institution,
(ii) make any loans, advances or capital contributions to, or investments in,
any Person other than the Company or any of its Subsidiaries in excess of $1.5
million in the aggregate or (iii) repurchase or prepay any Indebtedness in
excess of $1.5 million in the aggregate, except as required by the terms of such
Indebtedness or for payments of amounts outstanding under the Company’s existing
credit facility in the ordinary course of business;

 

33



--------------------------------------------------------------------------------

(c) sell, transfer or encumber any of its properties or assets that are material
to the Company and its Subsidiaries taken as a whole, except (i) sales, leases,
rentals and licenses in the ordinary course of business, (ii) pursuant to
Contracts in force at the date of this Agreement or entered into after the date
of this Agreement to the extent permitted by the terms of this Agreement,
(iii) dispositions of obsolete or worthless assets, or (iv) transfers among the
Company and its Subsidiaries;

(d) make any individual capital expenditure in excess of $1.5 million;

(e) make any acquisition of the stock or assets of any other Person (including
by merger, consolidation, recapitalization or other similar transaction) for a
purchase price in the case of any such acquisition in excess of $1.5 million;

(f) except as contemplated by Section 7.1, except as set forth in the Company
Disclosure Schedule, or except to the extent required under the express terms of
any Company Plan or as required by applicable Law, (i) increase the compensation
(including bonus opportunities) or fringe benefits of any of its directors,
officers, employees, independent contractors or consultants (except in the
ordinary course of business consistent with past practice with respect to
employees who are not directors or officers), (ii) grant any severance or
termination pay not provided for by any Company Plan, (iii) enter into any
employment, change in control, consulting or severance agreement or arrangement
with any of its present or former directors, officers, consultants, independent
contractors or other employees (other than with respect to newly hired employees
who are not hired as officers or directors), (iv) establish, adopt, enter into
or amend in any material respect or terminate any Company Plan except as
reasonably determined by the Company to be required to comply with applicable
Law, including the Code (including modifications that are necessary or advisable
to comply with Section 409A of the Code), (v) take any action to fund or in any
other way secure the payment of compensation or benefits under any Contract or
Company Plan, or (vi) exercise any discretion to accelerate the vesting or
payment of any compensation or benefit under any Contract, any Company Stock
Plan, Company Stock Purchase Plan, or Company Plan.

(g) make or change any material election concerning Taxes or settle or
compromise any material Tax liability;

(h) make any changes in financial or Tax accounting methods, principles or
practices (or change an annual accounting period), except insofar as may be
required by a change in GAAP or applicable Law;

(i) amend any of their Charter Documents;

(j) adopt a plan or agreement of complete or partial liquidation or dissolution;

(k) adopt or enter into any collective bargaining agreement or other labor union
Contract applicable to the employees of the Company or any Subsidiary of the
Company;

 

34



--------------------------------------------------------------------------------

(l) fail to use commercially reasonable efforts to maintain existing insurance
policies or comparable replacement policies to the extent available for a
reasonable cost;

(m) enter into any new line of business that is material to the Company and the
Subsidiaries of the Company, taken as a whole;

(n) other than in the ordinary course of business consistent with past practice
or other than as permitted under any other paragraph of this Section 6.1,
(i) amend, modify or terminate, or waive, release or assign any rights under,
any Material Contract or (ii) enter into any Contract that, if entered into
prior to the date hereof, would have been a material Contract;

(o) file with the SEC any application, or submit drafts of any applications
required by Section 8.1(e), to change any of its rules or regulations unless it
shall simultaneously provide a written copy of such application to the Parent;
or

(p) agree to take any of the foregoing actions.

6.2 Access to Information. Subject to the terms of the Confidentiality Agreement
by and between the Parent and ISE LLC dated as of April 7, 2007 (the
“Confidentiality Agreement”), the Company shall, and shall cause its
Subsidiaries to, during normal business hours, (a) afford to the Parent’s
officers, directors, employees, accountants, counsel, consultants, advisors and
agents (“Representatives”) reasonable access to and the right to inspect, all of
the properties, assets, records, Contracts and other documents related to the
Company and its Subsidiaries, and (b) permit them to consult with the officers,
employees, accountants, counsel and agents of the Company and its Subsidiaries
for the purpose of making such reasonable investigation of the Company and its
Subsidiaries as the Parent shall desire to make; provided, however, that the
Company shall not be obligated to provide such access or information if the
Company determines, in its reasonable judgment, that doing so would violate
applicable Law or a Contract or obligation of confidentiality owing to a third
party or jeopardize the protection of an attorney-client privilege.

6.3 Resignations. On the Closing Date, subject to the terms of the SEC Approval,
the Company shall cause to be delivered to the Parent duly signed resignations,
effective as of the Effective Time, of (a) all members of the board of directors
of the Company, (b) all members of the Company’s board of directors from the
board of directors of ISE LLC, and (c) all members of the boards of directors of
the Subsidiaries of the Company (other than ISE LLC).

6.4 Consents. The Company shall, and shall cause each of its Subsidiaries to,
use its reasonable best efforts to obtain all Consents; provided, that the
Company shall not be required to amend any Contract or waive any right, or
expend any money or other consideration to obtain any such Consent.

6.5 Notification of Certain Matters. The Company shall give prompt notice to the
Parent of (a) any fact, event or circumstance that individually or taken
together with

 

35



--------------------------------------------------------------------------------

all other facts, events and circumstances of which the Company has Knowledge,
has had or would reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect, (b) the failure of any condition
precedent to the Parent’s obligations, (c) any notice or other communication
from any third party alleging that the consent of such third party is or may be
required in connection with the Merger, (d) subject to applicable Law, any
notice or other communication from any Governmental Entity in connection with
the Merger, or (e) any Actions commenced relating to the Company or any of its
Subsidiaries that, if pending on the date of this Agreement, would have been
required to have been disclosed pursuant to Section 4.14; provided, however,
that (A) the delivery of any notice pursuant to this Section 6.5 shall not limit
or otherwise affect any remedies available to the Parent or prevent or cure any
misrepresentations, breach of warranty or breach of covenant, and (B) disclosure
by the Company shall not be deemed to amend or supplement the Company Disclosure
Schedule or constitute an exception to any representation or warranty.

6.6 No Solicitation by the Company.

(a) Subject to Section 6.6(b), except with respect to this Agreement and the
transactions contemplated hereby, the Company agrees that it and its officers
and directors will not, and it will cause its Subsidiaries and its Subsidiaries’
officers and directors not to, and will use its reasonable best efforts to cause
its and their respective employees, accountants, counsel, consultants, advisors,
agents and Affiliates not to: (i) initiate, solicit, encourage or seek, directly
or indirectly, any inquiries relating to or the making or implementation of any
Third Party Proposal; (ii) except to inform Persons of the existence of the
provisions contained in this Section 6.6, engage in any negotiations concerning,
or provide any information or data to, or have any substantive discussions with,
any Person relating to a Third Party Proposal; (iii) otherwise cooperate in or
facilitate any effort or attempt to make, implement or accept a Third Party
Proposal; (iv) enter into a Contract with any Person relating to a Third Party
Proposal; or (v) release any third party from, waive any provision of, or fail
to enforce any confidentiality or standstill agreement to which it is a party
(other than to the extent necessary to take any actions permitted by
Section 6.6(b), 6.6(c) or 6.6(d)). The Company and its officers and directors
will immediately cease, and will cause its Subsidiaries and its Subsidiaries’
officers and directors immediately to cease, and will use its reasonable best
efforts to cause its and their respective employees, accountants, counsel,
consultants, advisors, agents and Affiliates immediately to cease, any and all
existing activities, discussions or negotiations with any third parties
conducted heretofore with respect to (or reasonably likely to lead to) any Third
Party Proposal. A “Third Party Proposal” means any Contract, proposal or offer
(including any proposal or offer to the stockholders of the Company) with
respect to a proposed or potential Acquisition Transaction. An “Acquisition
Transaction” means: (a) any sale, lease or other disposition, direct or indirect
(and however structured), of any business or assets of the Company or any of its
Subsidiaries (which business or assets represent 25% or more of the consolidated
revenues, net income or assets of the Company and its Subsidiaries, taken as a
whole); (b) any tender or exchange offer that, if consummated, would result in a
third party beneficially owning 25% or more of any class of securities of the
Company; (c) a merger, consolidation, share exchange, business combination,
reorganization, joint venture,

 

36



--------------------------------------------------------------------------------

recapitalization, liquidation, dissolution or other similar transaction
involving the Company or any of its Subsidiaries (which Subsidiaries represent
25% or more of the consolidated revenues, net income or assets of the Company
and its Subsidiaries, taken as a whole); (d) the issuance, sale or other
disposition, direct or indirect (and however structured), of securities (or
securities or other rights convertible into, or exercisable or exchangeable for,
such securities) representing 25% or more of the voting power or capital stock
of the Company or any of its Subsidiaries (which Subsidiaries represent 25% or
more of the consolidated revenues, net income or assets of the Company and its
Subsidiaries, taken as a whole); or (e) any combination of the foregoing (other
than the Merger). Any breach of this Section 6.6(a) by any officer or director
of the Company or its Subsidiaries shall be deemed to be a breach of this
Section 6.6(a) by the Company.

(b) Notwithstanding anything to the contrary in Section 6.6(a), at any time
prior to obtaining the Company Stockholder Approval (and in no event after
obtaining the Company Stockholder Approval), under circumstances in which the
Company and its Representatives are not in breach of their obligations pursuant
to Section 6.6(a), the Company Board may furnish information to, and enter into
discussions or negotiations with, a Person who has made an unsolicited written
bona fide Third Party Proposal if, and only if, the Company Board has
(i) reasonably concluded that such Third Party Proposal constitutes, or may
reasonably be expected to lead to, a Superior Proposal, (ii) reasonably
concluded, after receiving advice from its outside legal counsel, that, in light
of such Third Party Proposal, furnishing such information or entering into such
discussions is necessary in order for the Company Board to comply with its
fiduciary obligations to the Company Stockholders under applicable Law,
(iii) provided written notice to the Parent of its intent to furnish information
or enter into discussions or negotiations with such Person at least three
Business Days prior to taking any such action and (iv) obtained from such Person
an executed confidentiality agreement on terms no less favorable to the Company
(including standstill provisions) than those contained in the Confidentiality
Agreement. The Company Board shall furnish to the Parent all information
provided to the Person who has made such Third Party Proposal to the extent that
such information has not been previously provided to the Parent and shall keep
the Parent reasonably informed as to the status of any discussions regarding
such Third Party Proposal. In addition to the obligations of the Company set
forth in this Section 6.6(a), the Company shall promptly, but in no event later
than 24 hours after the receipt thereof, advise the Parent in writing of any
request for information that the Company reasonably believes could lead to a
Third Party Proposal, the terms and conditions of such request, Third Party
Proposal or inquiry (including any subsequent material amendment or modification
to such terms and conditions) and the identity of the Person making the request.
The Company shall keep the Parent informed in all material respects on a
reasonably current basis of any change in the status of, or any modification or
amendment to, such Third Party Proposal. A “Superior Proposal” means an
unsolicited written bona fide Third Party Proposal (provided, that for purposes
of this definition of Superior Proposal, the term Third Party Proposal shall
have the meaning assigned to it in Section 6.6(a), except that references to
“25% or more” in the definition of Acquisition Transaction shall be deemed to be
references to “more than 50%”) that the Company Board determines, in its good
faith judgment (having considered the advice of a financial advisor of
nationally recognized reputation and of its outside counsel), to be

 

37



--------------------------------------------------------------------------------

more favorable to the Company Stockholders, taking into account all legal,
financial, regulatory, timing and similar aspects of, and conditions to, such
Third Party Proposal, than the terms of the Merger and with any financing
required to consummate the transaction contemplated by such Third Party Proposal
committed.

(c) Neither the Company Board nor any Committee thereof shall withhold,
withdraw, amend, modify in any manner adverse to the Parent, or change its
recommendation in favor of the Company Stockholder Approval and, in the case of
a tender or exchange offer made directly to the Company Stockholders, recommend
that the Company Stockholders accept such tender or exchange offer (each, a
“Change of Recommendation”); provided, however, that the Company Board may make
a Change of Recommendation if all of the following conditions are satisfied:

(i) the Company Stockholders’ Meeting has not occurred;

(ii) the Company shall have provided at least three Business Days’ prior written
notice (the “Notice Period”) to the Parent stating (A) that it has concluded in
good faith, after receiving the advice of its outside legal counsel, that
effecting a Change of Recommendation is necessary in order for the Company Board
to comply with its fiduciary obligations to the Company Stockholders under
applicable Law, (B) in reasonable detail the reason why it is effecting such
Change of Recommendation (including, if the reason for the Change of
Recommendation is a Superior Proposal, the terms and conditions of such Superior
Proposal and the identity of the Person making such Superior Proposal) and
(C) that it intends to effect a Change of Recommendation and the manner in which
it intends to so;

(iii) the Parent shall not have made, within the Notice Period, an offer that
the Company Board determines in its good faith judgment (having considered the
advice of its financial advisor and outside legal counsel) enables the Company
Board to withdraw the Change of Recommendation or, if the reason for the Change
of Recommendation is a Superior Proposal, is at least as favorable to the
Company Stockholders as such Superior Proposal (it being agreed in each case
that the Company Board shall convene a meeting to consider any such offer by the
Parent reasonably promptly following the receipt thereof); and

(iv) the Company shall not have breached any of the provisions set forth in this
Section 6.6 in any material respect.

(d) Neither the Company nor any of its Subsidiaries shall enter into any letter
of intent, merger, acquisition or similar agreement with respect to any Third
Party Proposal (each, a “Company Acquisition Agreement”), other than a
confidentiality agreement subject to the requirements of Section 6.6(b);
provided, however, that the Company Board may cause the Company to enter into a
Company Acquisition Agreement with respect to a Superior Proposal, but only if
the Company shall have concurrently with entering into such Company Acquisition
Agreement terminated this Agreement pursuant to Section 10.1(iv)(B) and all of
the following conditions are satisfied:

 

38



--------------------------------------------------------------------------------

(i) the Company Stockholders’ Meeting has not occurred;

(ii) the Company shall have provided three Business Days’ prior written notice
to the Parent stating (A) that it has concluded in good faith, after receiving
the advice of its outside legal counsel and a financial advisor of nationally
recognized reputation, that such Third Party Proposal constitutes a Superior
Proposal, and (B) that it has concluded in good faith, after receiving the
advice of its outside legal counsel, that entering into a Company Acquisition
Agreement with respect to such Superior Proposal is advisable in order for the
Company Board to comply with its fiduciary obligations to the Company
Stockholders under applicable Law;

(iii) the Parent shall not have made, within the three Business Day-period
referred to in clause (ii) above, an offer that the Company Board determines in
its good faith judgment (having considered the advice of its financial advisor
and outside legal counsel) that is at least as favorable to the Company
Stockholders as such Superior Proposal (it being agreed in each case that the
Company Board shall convene a meeting to consider any such offer by the Parent
reasonably promptly following the receipt thereof); and

(iv) the Company shall not have breached any of the provisions set forth in this
Section 6.6 in any material respect.

(e) Nothing contained in this Agreement shall prohibit the Company or the
Company Board from (i) taking and disclosing to the Company Stockholders a
position contemplated by Rules 14d-9 and 14e-2(a) or Item 1012(a) of
Regulation M-A promulgated under the Exchange Act, or (ii) filing this Agreement
and any amendment hereto, together with a description of its terms, on a Form
8-K with the SEC; provided, that the Company shall not take a position that
effects, or otherwise make any public statement that constitutes, a Change of
Recommendation unless specifically permitted pursuant to the terms of
Section 6.6(c); provided, however, it is understood and agreed that, for
purposes of this Section 6.6, a factually accurate public statement by the
Company that describes the Company’s receipt of a Third Party Proposal and the
operation of this Agreement with respect thereto and contains a
“stop-look-and-listen communication” shall not be deemed a Change of
Recommendation.

 

39



--------------------------------------------------------------------------------

6.7 Company Stockholders’ Meeting. As promptly as practicable after the date
hereof, the Company shall take all action necessary under the DGCL and its
Charter Documents (a) to call, convene and hold a meeting of the Company
Stockholders to vote upon the adoption of this Agreement (the “Company
Stockholders’ Meeting”) and (b) to solicit the Company Stockholder Approval. The
Company Board will recommend that the Company Stockholder Approval be given and
will use its reasonable best efforts to solicit from the Company Stockholders
the Company Stockholder Approval, except to the extent that the Company Board
effects a Change of Recommendation as provided in Section 6.6(c).

6.8 Proxy Statement.

(a) As promptly as practicable after the execution of this Agreement, the
Company shall, and shall use its reasonable best efforts to, within 21 days
after the date thereof (assuming full cooperation on the part of the Parent to
supply any information required on its part), prepare and file with the SEC a
proxy statement (together with any amendments thereof or supplements thereto,
the “Proxy Statement”) relating to the Company Stockholders’ Meeting. The
Company shall use its reasonable best efforts to have cleared by the SEC and
thereafter mail to the Company Stockholders as promptly as practicable the Proxy
Statement and all other proxy materials for the Company Stockholders’ Meeting.

(b) Except to the extent expressly permitted by Section 6.6(c), (i) the Company
Board shall recommend that the Company Stockholders vote in favor of the
Agreement, (ii) the Proxy Statement shall include a statement that the Company
Board has recommended that the Company Stockholders vote in favor of the
Agreement and (iii) neither the Company Board nor any committee thereof shall
effect any Change of Recommendation.

(c) The Proxy Statement and any amendments or supplements to the Proxy Statement
will, when filed, comply in all material respects with the applicable
requirements of the Exchange Act. At the time the Proxy Statement or any
amendment or supplement to the Proxy Statement is first mailed to the Company
Stockholders and at the time the Company Stockholders vote on the adoption of
this Agreement, the Proxy Statement, as supplemented or amended, if applicable,
will not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. If, at
any time prior to the date of the Company Stockholders’ Meeting, any event or
circumstance relating to the Company that should be set forth in an amendment or
a supplement to the Proxy Statement is discovered by the Company, the Company
shall reasonably promptly inform the Parent. The covenant contained in this
Section 6.8(c) will not apply to statements or omissions included in the Proxy
Statement based upon information furnished to the Company in writing by the
Parent specifically for use therein.

(d) The Company shall give the Parent and its counsel a reasonable opportunity
to review and comment on the Proxy Statement, each time before that

 

40



--------------------------------------------------------------------------------

document (or any amendment or supplement thereto) is filed with the SEC, and
reasonable and good faith consideration shall be given to any comments made by
the Parent and its counsel. The Company shall (i) promptly provide the Parent
and its counsel with any comments or other communications, whether written or
oral, that the Company or its counsel may receive from time to time from the SEC
or its staff with respect to the Proxy Statement reasonably promptly after
receipt of those comments or other communications and (ii) provide the Parent
with a reasonable opportunity to participate in the response to those comments
and to provide comments on that response (to which reasonable and good faith
consideration shall be given), including by participating in any discussions or
meetings with the SEC.

6.9 FIRPTA Certificate. At the Closing, the Company shall deliver to the Parent
a duly executed certificate stating that the Company is not a “United States
Real Property Holding Corporation” as defined in Section 897 of the Code in
accordance with Treasury Regulation promulgated under Sections 897 and 1445 of
the Code (the “FIRPTA Certificate”).

ARTICLE VII

COVENANTS OF THE PARENT

7.1 Benefit Plans.

(a) During the 18-month period commencing on the Effective Time, Parent shall
provide, or cause the Surviving Corporation and its Subsidiaries to provide, for
the benefit of current employees of the Company and any of its Subsidiaries who
become employees of the Surviving Corporation or any of its Subsidiaries
(“Transitioned Employees”), while employed by the Surviving Corporation or any
of its Subsidiaries after the Closing Date: (i) salary that is at least as
favorable as the salary provided to such Transitioned Employees immediately
before the Effective Time; (ii) bonus and long-term incentive opportunities
that, in the aggregate, are substantially comparable to the bonus and long-term
incentive opportunities provided to such Transitioned Employees immediately
before the Effective Time and consistent with prior practice; and (iii) benefits
provided under Company Plans providing welfare and retirement benefits that are,
in the aggregate, substantially comparable to those benefits provided to the
Transitioned Employees immediately before the Effective Time. The Parent, the
Surviving Corporation and their Affiliates will give the Transitioned Employees
credit for, and will recognize the services of each Transitioned Employee with
or recognized by the Company and any of its Subsidiaries for purposes of
eligibility and vesting (but not benefit accrual) under any benefit or
compensation plan or arrangement of the Parent, the Surviving Corporation and
their Affiliates providing benefits to such Transitioned Employee. Each
Transitioned Employee’s years of service with or recognized by the Company and
any of its Subsidiaries shall be otherwise recognized for all general employment
purposes, including seniority, and calculating vacation, severance, retention,
sick pay and personal time; provided, that any vacation time offered by the
Parent in the calendar year of the Effective Time to any Transitioned

 

41



--------------------------------------------------------------------------------

Employee shall be offset by any vacation time used by or paid to a Transitioned
Employee by the Company or any of its Subsidiaries in the calendar year of the
Effective Time. In addition, the Parent will (a) waive all limitations as to
preexisting conditions, exclusions, waiting periods and service requirements
with respect to participation and coverage requirements applicable to
Transitioned Employees under any group health or welfare plan sponsored by the
Parent, the Surviving Corporation or their Affiliates except to the extent such
preexisting conditions, exclusion, waiting period or service requirement had not
been satisfied by any such Transitioned Employee as of the Effective Time under
a group health plan sponsored by the Company or any of its Subsidiaries, and
(b) provide each Transitioned Employee with credit for any deductible, copayment
and out-of-pocket limits applicable to such employees under any such group
health plan sponsored by the Company or any of its Subsidiaries and paid by the
Transitioned Employee prior to the Effective Time during the calendar year of
the Effective Time.

(b) From and after the Effective Time, the Parent shall assume and honor, or
cause the Surviving Corporation or any of its Subsidiaries to assume and honor,
the International Securities Exchange Profit Sharing Plan (the “Company Profit
Sharing Plan”) to the extent legally binding on the Parent, the Surviving
Corporation or any of its Subsidiaries. Any outstanding unvested options under
the Company Profit Sharing Plan to purchase designated property as provided
under such plan shall become fully vested effective as of the Effective Time (an
“Accelerated Option”). Participants in the Company Profit Sharing Plan shall be
required to (i) exercise any such Accelerated Option or any option under the
Company Profit Sharing Plan to purchase designated property that vests or vested
prior to January 1, 2005 ( a “Grandfathered Option”) at any time during the
calendar year in which the Closing occurs; (ii) exercise any option under the
Company Profit Sharing Plan to purchase designated property that vested in 2007
(but prior to the Effective Time) (a “2007 Option”) at any time prior to
January 1, 2008; and (iii) receive payment relating to such Accelerated Option,
vested Option and 2007 Option (collectively, the “PSP Options”) in accordance
with the terms of the Company Profit Sharing Plan and underlying award
agreement. In the event that a participant does not exercise any PSP Option
within the time periods prescribed herein, such PSP Option shall be cancelled
without any payment with respect to such PSP Option. The Company and its
Subsidiaries shall take all reasonable actions necessary or advisable to effect
the intent of this Section 7.1(b) including amending the Company Profit Sharing
Plan.

(c) From and after the Effective Time, the Parent shall assume and honor, or
cause the Surviving Corporation and its Subsidiaries to honor, the retention
program which shall be established prior to the Closing Date substantially in
accordance with the terms set forth in Section 7.1(c) of the Company Disclosure
Schedule.

(d) The Parent recognizes that, notwithstanding Section 6.1(f), the employment
agreements listed on the Company Disclosure Schedule are scheduled to expire on
December 31, 2007, and that between the date hereof and the Closing Date, the
Company and its Subsidiaries shall negotiate in good faith with the employees
covered by such employment agreements for the renewal and extension of such
employment agreements on terms and conditions that are based on the current
terms and conditions

 

42



--------------------------------------------------------------------------------

specified in such agreements; provided, that the Company and its Subsidiaries
shall keep the Parent apprised of the status of the negotiations and in good
faith take into account the Parent’s comments, and prior to finalizing any such
agreements, obtain the Parent’s consent, which shall not be unreasonably
withheld. None of the Parent, the Company, the Surviving Corporation or any of
their Subsidiaries shall deliver a notice of nonrenewal of any such employment
agreements to any of the employees covered by such employment agreements before
January 1, 2008.

(e) The provisions of this Section 7.1 are solely for the benefit of the
respective parties to this Agreement and nothing in this Section 7.1, express or
implied, shall confer upon any Transitioned Employee, or legal representative or
beneficiary thereof, any rights or remedies, including any right to employment
or continued employment for any specified period, or compensation or benefits of
any nature or kind whatsoever under this Agreement. Nothing herein shall require
the Parent or the Surviving Corporation to continue any particular Company Plan
or prevent the amendment or termination thereof (subject to the requirements of
this Section 7.1 including, without limitation, the requirement to maintain
compensation and benefits at levels provided in such section); provided,
however, that the Parent and the Surviving Corporation shall not take, or cause
to be taken, any action (by way of amendment, termination or otherwise) that is
in violation of the terms of any Company Plan or applicable Law, nor shall the
Parent or the Surviving Corporation take, or cause to be taken, any such action
that requires the consent, waiver or agreement of the affected employee (or such
employee’s beneficiary or dependent) without first obtaining such consent,
waiver or agreement.

7.2 Indemnification.

(a) From and after the Effective Time, the Surviving Corporation shall, to the
fullest extent permitted by applicable Law, indemnify, defend and hold harmless,
and provide advancement of expenses to, each Person who is now, or has been at
any time prior to the date hereof or who becomes prior to the Effective Time, an
officer or director of the Company or any of its Subsidiaries (the “Indemnified
Parties”) against all losses, claims, damages, costs, expenses, liabilities or
judgments or amounts that are paid in settlement of or in connection with any
claim or Action that is based in whole or in part on, or arises in whole or in
part out of, the fact that such Person is or was a director or officer of the
Company or any of its Subsidiaries, and pertaining to any matter existing or
occurring, or any acts or omissions occurring, at or prior to the Effective
Time, whether asserted or claimed prior to, or at or after, the Effective Time
(including matters, acts or omissions occurring in connection with the approval
of this Agreement and the consummation of the transactions contemplated hereby)
to the same extent such Persons are entitled to be indemnified or have the right
to advancement of expenses as of the date of this Agreement by the Company or
any of its Subsidiaries pursuant to the Charter Documents and indemnification
agreements of the Company and its Subsidiaries, if any, in existence on the date
hereof with any directors and officers of the Company and its Subsidiaries.
Without limiting the foregoing, the Parent, from and after the Effective Time,
shall cause the certificate of incorporation and bylaws of the Surviving
Corporation to contain provisions no less favorable to the Indemnified Parties
with

 

43



--------------------------------------------------------------------------------

respect to limitation of liabilities of directors and officers and
indemnification than are set forth as of the date of this Agreement in the
Company’s Charter Documents, which provisions shall not be amended, repealed or
otherwise modified in a manner that would adversely affect the rights thereunder
of the Indemnified Parties.

(b) For a period of six years after the Effective Time (and for so long
thereafter as any claims thereunder are being adjudicated), the Parent shall
cause to be maintained in effect the current directors’ and officers’ liability
insurance policies maintained by the Company with respect to claims arising from
facts or events that occurred prior to the Effective Time (including matters,
acts or omissions occurring in connection with the approval of this Agreement
and the consummation of the transactions contemplated hereby); provided, that if
the existing directors’ and officers’ liability insurance policy expires, is
terminated or cancelled during such six-year period, the Parent shall cause to
be substituted therefor policies containing terms and conditions that are no
less favorable to the former officers and directors of the Company and its
Subsidiaries only with respect to claims arising from facts or events that
occurred prior to the Effective Time (including matters, acts or omissions
occurring in connection with the approval of this Agreement and the consummation
of the transactions contemplated hereby); provided, further, that if the
aggregate annual premiums for such policies at any time during such period
exceed 300% of the annual premium paid by the Company for such insurance as of
the date hereof, the Parent shall be required to provide such coverage as will
then be available at an annual premium equal to 300% of such rate; and provided,
further, that the Company may elect to purchase prior to the Effective Time, in
lieu of the foregoing insurance, a directors’ and officers’ liability insurance
“tail” or “runoff” insurance program to be in effect until the end of such
six-year period (and for so long thereafter as any claims thereunder are being
adjudicated) with respect to acts or omissions occurring at or prior to the
Effective Time (such coverage to be on terms and conditions no less favorable to
the covered directors and officers than such coverage existing on the date
hereof).

(c) The provisions of this Section 7.2 are intended to be (i) for the benefit
of, and shall be enforceable by, the Indemnified Parties and their heirs and
personal representatives and (ii) in addition to, and not in substitution for,
any other rights to indemnification or contribution that any such individual may
have by Contract or otherwise. The obligations of the Parent and the Surviving
Corporation under this Section 7.2 shall not be terminated or modified in such a
manner as to adversely affect the rights of any Indemnified Party to whom this
Section 7.2 applies unless (x) such termination or modification is required by
applicable Law or (y) the affected Indemnified Party shall have consented in
writing to such termination or modification (it being expressly agreed that the
Indemnified Party to whom this Section 7.2 applies shall be third-party
beneficiaries of this Section 7.2).

(d) In the event that the Parent, the Surviving Corporation or any of their
respective successors or assigns (i) consolidates with or merges into any other
Person and is not the continuing or surviving corporation or entity of such
consolidation or merger or (ii) transfers or conveys all or substantially all of
its properties and assets to any Person, then, and in each such case, proper
provision shall be made so that the successors and assigns of the Parent and the
Surviving Corporation shall assume all of the obligations set forth in this
Section 7.2.

 

44



--------------------------------------------------------------------------------

7.3 Proxy Statement Cooperation. The Parent shall reasonably cooperate with the
Company in connection with the preparation of the Proxy Statement, and shall use
its reasonable best efforts to furnish all information concerning the Parent and
the Merger Sub as the Company may reasonably request in connection with the
preparation of the Proxy Statement.

ARTICLE VIII

COVENANTS OF THE COMPANY AND THE PARENT

8.1 Regulatory Approvals.

(a) Each of the Parent, the Merger Sub and the Company shall promptly apply for,
and take all reasonably necessary actions to obtain or make, as applicable, all
Authorizations, Orders, declarations and filings with, and notices to, any
Governmental Entity or other Person required to be obtained or made by it for
the consummation of the transactions contemplated hereby. Each party shall
cooperate with and promptly furnish information to the other parties necessary
in connection with any requirements imposed upon such other party in connection
with the consummation of the Merger. Without limiting the generality of the
foregoing, each of the Parent and the Company shall, as promptly as practicable
and before the expiration of any relevant legal deadline, but in no event later
than 10 Business Days following the execution and delivery of this Agreement,
file (i) with the United States Federal Trade Commission (the “FTC”) and the
United States Department of Justice (the “DOJ”), the notification and report
form required for the transactions contemplated hereby and any supplemental
information requested in connection therewith pursuant to the HSR Act, and
(ii) with any other Governmental Entity, any other filings, reports, information
and documentation required for the transactions contemplated hereby. Each of the
Company and the Parent shall furnish to each other’s counsel such necessary
information and reasonable assistance as the other may request in connection
with its preparation of any filing or submission that may be necessary under the
HSR Act.

(b) Each of the Parent and the Company shall use its reasonable best efforts to
obtain promptly any clearance required under the HSR Act for the consummation of
the Merger and the transactions contemplated hereby. Each of the Parent and the
Company shall keep the other apprised of the status of any communications with,
and any inquiries or requests for additional information from, the FTC and the
DOJ and any other Governmental Entities and shall comply promptly with any such
inquiry or request. Without limiting the foregoing, the Parent and the Company
shall each use its respective best efforts to avoid or eliminate each and every
impediment under the HSR Act that may be asserted by any Governmental Entity
with respect to the Merger so as to enable the consummation of the Merger to
occur on or prior to the date specified in Section 10.1(a)(ii)(A), including, in
the case of the Parent, by taking all such

 

45



--------------------------------------------------------------------------------

actions, including (i) proposing, negotiating, committing to and effecting, by
consent decree, hold separate order, or otherwise, the sale, divestiture or
disposition of such assets or businesses of the Parent (or any of its
Subsidiaries) and (ii) otherwise taking or committing to take actions that limit
the Parent or its Subsidiaries’ freedom of action with respect to, or its
ability to retain, one or more of its, or its Subsidiaries’, businesses, product
lines or assets, in each case, as may be required in order to avoid the entry
of, or to effect the dissolution of, any injunction, temporary restraining order
or other order in any suit or proceeding, which would otherwise have the effect
of preventing or materially delaying the consummation of the Merger; provided,
however, that the Parent shall not be required to enter into any structural or
conduct remedy with respect to any material portion of the business, product
lines, or assets of Parent and its Subsidiaries taken as a whole.
Notwithstanding the foregoing, the Parent and its Affiliates shall have no
obligation to contest, administratively or in court, any Order of any
Governmental Entity or any other Person respecting the transactions contemplated
by this Agreement; provided, that each of the Parent and the Company shall both
promptly respond to the DOJ or the FTC to any request for additional
information.

(c) Each of the Parent and the Company shall use its reasonable best efforts to
provide such information to the SEC as is required with respect to the
consideration by the SEC of the amendments to the Charter Documents of the
Company or any of its Subsidiaries that may be required to consummate and make
effective the Merger.

(d) The Parent and the Company shall instruct their respective counsel to
cooperate with each other and use reasonable best efforts to facilitate and
expedite the identification and resolution of any issues arising under the HSR
Act and the expiration of the applicable HSR Act waiting period at the earliest
practicable dates. Such reasonable best efforts and cooperation include
counsel’s undertaking (i) to keep each other appropriately informed of
communications from and to personnel of the reviewing Governmental Entity and
(ii) to confer with each other regarding appropriate contacts with and response
to personnel of any Governmental Entity.

(e) Each of the Parent, the Merger Sub and the Company shall use reasonable best
efforts to obtain the approval of the Merger and the other transactions
contemplated hereby under Section 19(b) of the Exchange Act (the “SEC
Approval”); provided, however, that Parent shall not be required to, nor is the
Company or any of the Company’s Subsidiaries permitted to, take any action or
accept any condition that is inconsistent in any material respect with the
current understanding of the parties of the principal regulatory operating
assumptions. Further, the Parent shall not be required to, nor is the Company or
the Company’s Subsidiaries permitted to, take any other action or accept any
other condition necessary to obtain SEC Approval if such action or condition
will result in a material reduction of the benefits of the Merger to the Parent.
Without limiting the generality of the foregoing, as promptly as practicable
following the date hereof the Company shall cause ISE LLC to prepare and file
with the SEC a proposed rule change that is consistent with the current
understanding of the parties of the principal regulatory operating assumptions;
provided, however, that the Company shall not make any filing with, or submit
any drafts of such filing to, the SEC without providing a

 

46



--------------------------------------------------------------------------------

written copy of such filing or draft filing to the Parent in advance and without
the prior written consent of the Parent with respect to each such filing or
draft. No party hereto shall participate in any substantive meeting or
discussion with the SEC in respect of any filings and draft filings,
investigation or inquiry concerning this Agreement or the Merger unless it
consults with the other party in advance and gives the other party the
opportunity to attend and participate thereat, and each party shall furnish the
other party with copies of all correspondence, filings, and written
communications (and memoranda setting forth the substance thereof) between them
and its Affiliates and their respective Representatives on the one hand, and the
SEC or members or its staff on the other hand, with respect to this Agreement
and the Merger and the SEC Approval; provided, however, that no party shall be
permitted to submit any such correspondence, filings, and written communications
(and memoranda setting forth the substance thereof), or drafts thereof, to the
SEC or members or its staff without the prior written consent of the other
party.

8.2 Public Announcements. The initial press release relating to this Agreement
shall be a joint press release the text of which has been agreed to by each of
the Parent and the Company. Thereafter, neither the Company nor the Parent shall
issue any press release or otherwise make any public statements with respect to
this Agreement, the Merger or any of the other transactions contemplated by this
Agreement without the prior consent of the other party (such consent not to be
unreasonably withheld or delayed); provided, that the Company or the Parent, as
the case may be, may, without such consent (but after prior consultation to the
extent practicable in the circumstances), issue such press releases and make
such public statements that it believes are required by (and only to the extent
required by) applicable Law or (in the case of the Company) the rules of New
York Stock Exchange. The Company acknowledges that, in some circumstances, the
Parent may need to conduct general investor relations activities, which will be
general in nature and will not specifically address the details of the
transaction, in which case the Parent will attempt to reasonably consult with
the Company.

8.3 Delisting and Deregistration. The Parent shall use its reasonable best
efforts to cause the Common Stock to be no longer quoted on the New York Stock
Exchange and to be deregistered under the Exchange Act as soon as practicable
following the Effective Time. The Company shall cooperate with the Parent and
use reasonable best efforts to take, or cause to be taken, all actions, and do
or cause to be done all things, reasonably necessary, proper or advisable on its
part under applicable Laws to enable the delisting of the Shares from the New
York Stock Exchange and the deregistration of the Shares under the Exchange Act.

8.4 Further Assurances. Upon the terms and subject to the conditions hereof each
of the parties hereto shall execute such documents and other instruments and
take such further actions as may be reasonably required to carry out the
provisions hereof and consummate the Merger and the transactions contemplated by
this Agreement. Each of the Parent, the Merger Sub and the Company shall not
take any action that would reasonably be expected to prevent the consummation of
the Merger.

 

47



--------------------------------------------------------------------------------

ARTICLE IX

CONDITIONS TO MERGER

9.1 Conditions to Each Party’s Obligation to Effect the Merger. The obligations
of the Parent, the Merger Sub and the Company to consummate the Merger are
subject to the satisfaction on or prior to the Closing Date of the following
conditions:

(a) The Company Stockholder Approval shall have been obtained.

(b) The waiting period applicable to the consummation of the Merger under the
HSR Act shall have expired or been terminated.

(c) No temporary restraining order, preliminary or permanent injunction or other
Order preventing the consummation of the Merger shall be in effect. No Law shall
have been enacted or shall be deemed applicable to the Merger that makes the
consummation of the Merger illegal.

(d) The SEC Approval shall have been obtained.

9.2 Conditions to Obligations of the Parent and the Merger Sub to Effect the
Merger. The obligations of the Parent and the Merger Sub to effect the Merger
are subject to the satisfaction (or waiver by the Parent in its sole discretion)
of the following further conditions:

(a)(i) The representations and warranties of the Company set forth in
Sections 4.20 and 4.21 shall be true and correct in all material respects at and
as of the date hereof and as of the Closing Date as though made on and as of
such date (unless any such representation or warranty is made only as of a
specific date, in which event such representation and warranty shall be true and
correct as of such specified date); (ii) the other representations and
warranties contained in this Agreement (disregarding any Company Material
Adverse Effect, materiality or similar qualifiers therein) shall be true and
correct as of the Closing Date as though made on and as of such date (unless any
such representation or warranty is made only as of a specific date, in which
event such representation and warranty shall be true and correct as of such
specified date), except in the case of this clause (ii) where the failure of any
such representations and warranties to be so true and correct, in the aggregate,
has not had and would not reasonably be expected to have a Company Material
Adverse Effect; and (iii) the representations and warranties of the Company set
forth in Sections 4.2 and 4.3 shall be true and correct in all material respects
as of the Closing Date as though made on or as of such date. The Parent shall
have received a certificate dated the Closing Date signed on behalf of the
Company by the President or Chief Financial Officer of the Company to such
effect.

(b) The Company shall have performed in all material respects all obligations
required to be performed by it under this Agreement at or prior to the Closing
Date; provided, that, with respect to obligations that are qualified by
materiality, the Company shall have performed such obligations, as so qualified,
in all respects. The Parent shall have received a certificate signed on behalf
of the Company by the President or Chief Financial Officer of the Company to
such effect.

 

48



--------------------------------------------------------------------------------

(c) There shall not have occurred any event, occurrence or change that has had,
or would reasonably be expected to have, a Company Material Adverse Effect.

(d) No Action brought by any Governmental Entity shall be pending before any
court or other Governmental Entity, no Order shall be in effect, and no Law
shall have been enacted or shall be deemed applicable to the Merger, in each
case (i) seeking to prevent consummation of the Merger or seeking to obtain from
the Company or the Parent damages that are material in relation to the Company
and its Subsidiaries, taken as a whole, or the Parent and its Subsidiaries,
taken as a whole, as the case may be, (ii) seeking to impose any material
limitation on the right of the Parent to control the Company and its
Subsidiaries or any other Affiliate of the Parent, (iii) seeking to restrain or
prohibit the Company’s or the Parent’s ownership or operation (or that of their
respective Subsidiaries or Affiliates) of any portion of the business or assets
of the Company and its Subsidiaries, taken as a whole, or of the Parent and its
Subsidiaries, taken as a whole, or to compel the Company or the Parent or any of
their respective Subsidiaries or Affiliates to dispose of or hold separate any
portion of the business or assets of the Company and its Subsidiaries, taken as
a whole, or of the Parent and its Subsidiaries, taken as a whole, and if such
business or assets relate to the Company or any of its Subsidiaries, such
business or assets are material to the financial condition or results of
operations of the Company and its Subsidiaries, taken as a whole, and if such
business or assets relate to the Parent or any of its Subsidiaries, such
business or assets are material to the financial condition or results of
operations of the Parent and its Subsidiaries, taken as a whole.

9.3 Conditions to Obligation of the Company to Effect the Merger. The obligation
of the Company to effect the Merger is subject to the satisfaction (or waiver by
the Company in its sole discretion) of the following further conditions:

(a) The representations and warranties of the Parent and the Merger Sub set
forth in this Agreement shall have been true and correct (without giving effect
to any materiality qualifier) at and as of the date hereof and shall be true and
correct (without giving effect to any materiality qualifier) at and as of the
Closing Date as if made at and as of the Closing Date, except (i) to the extent
that such representations and warranties refer specifically to an earlier date,
in which case such representations and warranties shall have been true and
correct as of such earlier date, and (ii) where the failure of the
representations and warranties to be true and correct individually or in the
aggregate would not reasonably be expected to (A) impair in any material respect
the ability of the Parent or the Merger Sub to perform its obligations under
this Agreement and (B) prevent or materially delay the consummation of any of
the transactions contemplated by this Agreement. The Company shall have received
a certificate dated the Closing Date signed on behalf of the Parent by an
executive officer of the Parent to such effect.

 

49



--------------------------------------------------------------------------------

(b) The Parent and the Merger Sub shall have performed in all material respects
all obligations required to be performed by them under this Agreement at or
prior to the Closing Date. The Company shall have received a certificate signed
on behalf of the Parent by an executive officer or Chief Financial Officer of
the Parent to such effect.

9.4 Frustration of Closing Conditions. None of the Company, the Parent or the
Merger Sub may rely on the failure of any condition set forth in Section 9.1 to
be satisfied if such failure was caused by such party’s failure to use its
reasonable best efforts to consummate the Merger and the other transactions
contemplated by this Agreement, as required by and subject to Sections 8.1, 8.2,
8.3 or 8.4.

ARTICLE X

TERMINATION

10.1 Termination.

(a) This Agreement may be terminated and the Merger abandoned at any time prior
to the Effective Time (with any termination by the Parent also being an
effective termination by the Merger Sub):

(i) by mutual written consent of the Parent and the Company;

(ii) by the Parent or the Company if:

(A) the Merger is not consummated on or before the first anniversary of the date
hereof; provided, however, that the right to terminate this Agreement under this
Section 10.1(a)(ii)(A) shall not be available to any party whose breach of a
representation, warranty, covenant or agreement under this Agreement has been
the cause of or resulted in the failure of the Closing to occur on or before
such date;

(B) a Governmental Entity shall have issued an Order or taken any other action,
in any case having the effect of permanently restraining, enjoining or otherwise
prohibiting the Merger, which Order or other action is final and non-appealable;
or

(C) the Company Stockholder Approval shall not have been obtained at the Company
Stockholders’ Meeting or any adjournment or postponement thereof;

(iii) by the Parent if:

(A) there has been a breach by the Company of any representation, warranty,
covenant or agreement contained in this Agreement or if any representation or
warranty of the Company shall have become untrue, in either case such that the
conditions set forth in Section 9.2(a) or Section 9.2(b) would not be satisfied
and, in either case, such breach is not curable, or, if curable, is not cured
within sixty days after written notice of such breach is given to the Company by
the Parent.

 

50



--------------------------------------------------------------------------------

(B)(1) the Company Board fails to call the Company Stockholders’ Meeting in
accordance with Section 6.7, (2) the Company fails to include in the Proxy
Statement the recommendation of the Company Board in favor of the Company
Stockholder Approval, (3) the Company Board effects a Change of Recommendation
or resolves to do so, (4) the Company recommends to the Company Stockholders or
approves or endorses a Third Party Proposal or enters into any letter of intent,
memorandum of understanding or similar document or any Contract (other than a
confidentiality agreement permitted pursuant to Section 6.6) constituting,
accepting or directly related to, or that is reasonably likely to lead to, any
Third Party Proposal, or (5) the Company Board resolves, agrees or proposes
publicly to take any such actions in response to a Third Party Proposal; or

(iv) by the Company if:

(A) there has been a breach by the Parent of any representation, warranty,
covenant or agreement contained in this Agreement or if any representation or
warranty of the Parent shall have become untrue, in either case such that the
conditions set forth in Section 9.3(a) or Section 9.3(b) would not be satisfied
and, in either case, such breach is not curable, or, if curable, is not cured
within sixty days after written notice of such breach is given to the Parent by
the Company; or

(B) if prior to receipt of the Company Stockholder Approval, concurrently it
enters into a definitive Company Acquisition Agreement providing for a Superior
Proposal; provided, that the Company shall not terminate this Agreement pursuant
to this Section, and any purported termination pursuant to this Section shall be
void and of no force and effect, unless concurrently with such termination the
Company pays to the Parent the Termination Fee pursuant to Section 10.4(a)(iii).

(b) The party desiring to terminate this Agreement pursuant to Section 10.1(a)
shall give written notice of such termination to the other parties hereto.

10.2 Effect of Termination. In the event of termination of this Agreement as
provided in Section 10.1, this Agreement shall immediately become void and there
shall be no liability or obligation on the part of the Company or the Parent or
their respective officers, directors, stockholders or Affiliates, except as set
forth in Sections 10.3 and 10.4; provided, however, that the provisions of
Sections 10.3 and 10.4 and Article XI of this Agreement shall remain in full
force and effect and survive any termination of this Agreement.

10.3 Remedies. Any party shall have the right, following the termination of this
Agreement in accordance with its terms, to recover damages sustained by such
party as a result of any willful and material breach by the other party of any
representation, warranty, covenant or agreement contained in this Agreement, or
fraud; provided,

 

51



--------------------------------------------------------------------------------

however, that the party seeking relief is not in breach of any representation,
warranty, covenant or agreement contained in this Agreement under circumstances
that would have permitted the other party to terminate the Agreement under
Section 10.1. Payments made pursuant to Section 10.4 shall be in addition to any
other rights, remedies and relief of the parties hereto or with respect to the
subject matter of this Agreement.

10.4 Termination Fee.

(a) The Company shall pay the Parent, by wire transfer of immediately available
funds to an account designated by the Parent, a fee of $84,549,193.00 (the
“Termination Fee”) if this Agreement is terminated as follows:

(i) if the Parent terminates this Agreement pursuant to Section 10.1(a)(iii)(B),
the Company shall pay the Parent the Termination Fee in full on the Business Day
following the date of such termination;

(ii) if the Parent or the Company terminates this Agreement pursuant to
Section 10.1(a)(ii)(A) or 10.1(a)(ii)(C), or the Parent terminates this
Agreement pursuant to Section 10.1(a)(iii)(A) and, prior to such termination a
Qualified Third Party Proposal shall have been made known to the Company or
publicly announced and, within 12 months following such termination, the Company
enters into a definitive agreement with respect to, or consummates, any
Qualified Acquisition Transaction (whether or not such transaction was the one
as to which a proposal, offer or indication of interest had been made or
announced prior to such termination), then the Company shall pay the Parent the
Termination Fee contemporaneously with the consummation of the Qualified
Acquisition Transaction; or

(iii) if the Company terminates this Agreement pursuant to
Section 10.1(a)(iv)(B), the Company shall pay the Parent the Termination Fee in
full at or prior to, and as a condition precedent to the effectiveness of, such
termination.

(b) For purposes of Section 10.4(a), (i) “Qualified Third Party Proposal” means
a Third Party Proposal relating to a Qualified Acquisition Transaction, and
(ii) “Qualified Acquisition Transaction” has the same meaning as Acquisition
Transaction, except that all references therein to “25% or more” shall be deemed
to be references to “more than 50%”.

(c) In the event that the Company fails to pay the Termination Fee when due, the
Company will also pay the costs and expenses of the Parent or the Merger Sub in
connection with a legal action to enforce this Agreement, together with interest
on such Termination Fee, commencing on the date that such Termination Fee became
due, at a rate equal to the prime rate quoted in the Wall Street Journal on the
date that such Termination Fee became due.

 

52



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

11.1 Notices. Any notice, request, demand, waiver, consent, approval or other
communication that is required or permitted hereunder shall be in writing and
shall be deemed given: (a) on the date established by the sender as having been
delivered personally; (b) on the date sent by electronic mail (with receipt
confirmed); (c) on the date delivered by a private courier as established by the
sender by evidence obtained from the courier; (d) on the date sent by facsimile,
with confirmation of transmission, if sent during normal business hours of the
recipient, if not, then on the next Business Day; or (e) on the fifth day after
the date mailed, by certified or registered mail, return receipt requested,
postage prepaid. Such communications, to be valid, must be addressed as follows:

If to the Parent or Merger Sub, to:

Eurex Frankfurt AG

Neue Börsenstrasse 1

60487 Frankfurt

Attn: General Counsel

Facsimile: +49 (0)69-211-13801

With a required copy to:

Deutsche Börse AG

Neue Börsenstrasse 1

60487 Frankfurt

Attn: General Counsel

Facsimile: +49 (0)69-211-13801

With a required copy to:

Morgan Lewis & Bockius LLP

101 Park Avenue

New York, NY 10178

Attn: Robert Robison

Facsimile: 212-309-6001

E-mail: rrobison@morganlewis.com

With a required copy to:

SWX Swiss Exchange AG

Selnaustrasse 30

CH-8032 Zurich

Attn: Head of Legal and Compliance

Facsimile: +41 (0)58-854-2444

E-mail: Willi.Jaeggi@swx.com

 

53



--------------------------------------------------------------------------------

If to the Company, to:

International Securities Exchange Holdings, Inc.

60 Broad Street

New York, NY 10004

Attn: Michael Simon

Facsimile: 212-425-4926

E-mail: msimon@iseoptions.com

With a required copy to:

Milbank, Tweed, Hadley & McCloy LLP

1 Chase Manhattan Plaza

New York, NY 10005

Attn: Robert S. Reder

Facsimile:212-822-5680

E-mail: rreder@milbank.com

or to such other address or to the attention of such Person or Persons as the
recipient party has specified by prior written notice to the sending party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain). If more than one method for sending notice
as set forth above is used, the earliest notice date established as set forth
above shall control.

11.2 Survival. The representations and warranties in this Agreement and in any
certificate delivered pursuant hereto, as well as any covenant or agreement of
the parties in this Agreement that by its terms contemplates performance
exclusively prior to the Effective Time, shall terminate at the Effective Time.

11.3 Amendments and Waivers.

(a) Any provision of this Agreement may be amended or waived if, and only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective; provided, that, after adoption
of this Agreement by the Company Stockholders, no amendment or waiver shall be
made that by Law requires further approval by the Company Stockholders without
such further approval.

(b) No failure or delay by any party in exercising any right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

(c) To the maximum extent permitted by Law, (i) no waiver that may be given by a
party shall be applicable except in the specific instance for which it was given
and (ii) no notice to or demand on one party shall be deemed to be a waiver of
any obligation of such party or the right of the party giving such notice or
demand to take further action without notice or demand.

 

54



--------------------------------------------------------------------------------

11.4 Fees and Expenses. Except as set forth in this Section 11.4 or in
Section 10.4, all fees and expenses incurred in connection with the Merger, this
Agreement and the transactions contemplated by this Agreement shall be paid by
the party incurring such fees or expenses, whether or not the Merger is
consummated. Each of the Company and the Parent shall bear and pay one-half of
the filing fees with respect to the notification and report forms under the HSR
Act.

11.5 Successors and Assigns. This Agreement may not be assigned by any party
hereto without the prior written consent of the other parties; provided, that
the Parent or the Merger Sub may assign any of their respective rights (but not
its obligations) to any direct or indirect Subsidiary of the Parent. Subject to
the foregoing, all of the terms and provisions of this Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
executors, heirs, personal representatives, successors and assigns.

11.6 Governing Law. This Agreement and the Exhibits and Schedules hereto shall
be governed by and interpreted and enforced in accordance with the Laws of the
State of Delaware, without giving effect to any choice of Law or conflict of
Laws rules or provisions (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the Laws of any jurisdiction
other than the State of Delaware.

11.7 Consent to Jurisdiction.

(a) Each of the parties agrees that this Agreement (x) involves at least US
$100,000 and (y) has been entered into by the parties hereto in express reliance
upon 6 Del. C. § 2708. Each of the parties hereto hereby irrevocably and
unconditionally agrees (i) to be subject to the jurisdiction of the courts of
the State of Delaware, and (ii)(A) to the extent such party is not otherwise
subject to service of process in the State of Delaware, to appoint and maintain
an agent in the State of Delaware as such party’s agent for acceptance of legal
process and (B) that, to the fullest extent permitted by applicable Law, service
of process may also be made on such party by prepaid certified mail to such
party at such address set forth in Section 11.1 with a proof of mailing receipt
validated by the United States Postal Service constituting evidence of valid
service, and that service made pursuant to (ii)(A) or (B) above shall, to the
fullest extent permitted by applicable Law, have the same legal force and effect
as if served upon such party personally within the State of Delaware.

(b) The parties hereto hereby agree to bring all actions and proceedings arising
out of or relating to this Agreement in the courts of the State of Delaware, and
the parties irrevocably waive, to the fullest extent permitted by applicable
Law, the defense of an inconvenient forum to the maintenance of any such action
or proceeding. The parties hereto agree that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided applicable Law.

 

55



--------------------------------------------------------------------------------

(c) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT.

11.8 Counterparts. This Agreement may be executed in any number of counterparts,
and any party hereto may execute any such counterpart, each of which when
executed and delivered shall be deemed to be an original and all of which
counterparts taken together shall constitute but one and the same instrument.
This Agreement shall become effective when each party hereto shall have received
a counterpart hereof signed by the other parties hereto. The parties agree that
the delivery of this Agreement may be effected by means of an exchange of
facsimile signatures with original copies to follow by mail or courier service.

11.9 Third Party Beneficiaries. No provision of this Agreement is intended to
confer upon any Person other than the parties hereto any rights or remedies
hereunder; except that in the case of Section 7.2 hereof, the Indemnified
Parties and their respective heirs, executors, administrators, legal
representatives, successors and assigns, are intended third party beneficiaries
of such sections and shall have the right to enforce such sections in their own
names.

11.10 Entire Agreement. This Agreement and the documents, instruments and other
agreements specifically referred to herein or delivered pursuant hereto set
forth the entire understanding of the parties hereto with respect to the Merger.
All Exhibits and Schedules referred to herein are intended to be and hereby are
specifically made a part of this Agreement. Any and all previous agreements and
understandings between or among the parties regarding the subject matter hereof,
whether written or oral, are superseded by this Agreement, other than the
Confidentiality Agreement, which shall continue in full force and effect in
accordance with its terms.

11.11 Captions. All captions contained in this Agreement are for convenience of
reference only, do not form a part of this Agreement and shall not affect in any
way the meaning or interpretation of this Agreement.

11.12 Severability. Any provision of this Agreement that is invalid or
unenforceable in any jurisdiction shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

11.13 Specific Performance. The Parent and the Company each agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed by them in accordance with the terms hereof and
that each party shall be entitled to specific performance of the terms hereof,
in addition to any other remedy at Law or equity.

[Signature Page Follows]

 

56



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first written above.

 

EUREX FRANKFURT AG By:  

/s/ Andreas Preuß

  Andreas Preuß   Chief Executive Officer By:  

/s/ Thomas Book

  Thomas Book   Member, Executive Board IVAN ACQUISITION CO. By:  

/s/ Andreas Preuß

  Andreas Preuß   President

INTERNATIONAL SECURITIES

EXCHANGE HOLDINGS, INC.

By:  

/s/ David Krell

  David Krell   President & Chief Executive Officer

Signature Page to Agreement and Plan of Merger